EXHIBIT 10-3




--------------------------------------------------------------------------------



AMENDED AND RESTATED
COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT
among
GANNETT CO., INC.,
The Several Lenders
from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
BARCLAYS BANK PLC, MIZUHO BANK, LTD., SUNTRUST BANK, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. and U.S. BANK, NATIONAL ASSOCIATION
as Documentation Agents
and
JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A.
as Syndication Agents
Dated as of December 13, 2004 and effective as of January 5, 2005,
as amended and restated as of August 5, 2013



--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page


 
 
ARTICLE I Definitions
6


 
 
 
 
 
Section 1.1
Defined Terms
6


 
Section 1.2
Other Definitional Provisions
25


 
 
 
 
ARTICLE II Amount and Terms of the Facilities
26


 
 
 
 
 
Section 2.1
Revolving Credit Commitments
27


 
Section 2.2
Procedure for Revolving Credit Borrowing
28


 
Section 2.3
Competitive Borrowings
29


 
Section 2.4
Termination or Reduction of Five-Year Commitments
32


 
Section 2.5
Optional Prepayments
32


 
Section 2.6
Conversion and Continuation Options
33


 
Section 2.7
Minimum Amounts of Eurodollar Borrowings
33


 
Section 2.8
Repayment of Loans; Evidence of Debt
33


 
Section 2.9
Interest Rates and Payment Dates
34


 
Section 2.10
Fees
35


 
Section 2.11
Computation of Interest and Fees
35


 
Section 2.12
Inability to Determine Interest Rate
36


 
Section 2.13
Pro Rata Treatment and Payments
36


 
Section 2.14
Requirements of Law
37


 
Section 2.15
Taxes
39


 
Section 2.16
Indemnity
41


 
Section 2.17
Change of Lending Office
42


 
Section 2.18
Replacement of Lenders
42


 
Section 2.19
[Reserved]
43


 
Section 2.20
L/C Commitment
43


 
Section 2.21
Defaulting Lenders
47


 
 
 
 
ARTICLE III Representations and Warranties
47


 
 
 
 
 
Section 3.1
Organization; Powers
47


 
Section 3.2
Financial Condition; No Material Adverse Effect
47


 
Section 3.3
Properties
47


 
Section 3.4
Litigation
48


 
Section 3.5
No Conflicts
48


 
Section 3.6
Taxes
48


 
Section 3.7
Authorization; Enforceability
48


 
Section 3.8
Environmental Matters
48







--------------------------------------------------------------------------------




 
Section 3.9
No Change
49


 
Section 3.10
Federal Regulations
49


 
Section 3.11
No Default
49


 
Section 3.12
Investment Company Act; Federal Regulations
49


 
 
 
 
ARTICLE IV Conditions
49


 
 
ARTICLE V Affirmative Covenants.
50


 
 
 
 
 
Section 5.1
Financial Statements and Other Information
50


 
Section 5.2
Payment of Obligations
51


 
Section 5.3
Books and Records; Inspection Rights
51


 
Section 5.4
Notices of Material Events
51


 
Section 5.5
Existence; Conduct of Business
51


 
Section 5.6
Maintenance of Properties; Insurance
51


 
Section 5.7
Compliance with Laws
51


 
Section 5.8
Debt Ratings
52


 
Section 5.9
Guarantee
52


 
Section 5.10
Restrictive Agreements
52


 
 
 
 
ARTICLE VI Negative Covenants
52


 
 
 
 
 
Section 6.1
Liens
53


 
Section 6.2
Fundamental Changes
53


 
Section 6.3
Total Leverage Ratio
53


 
Section 6.4
[Reserved]
55


 
Section 6.5
[Reserved]
55


 
Section 6.6
Transfer of Assets
55


 
Section 6.7
Amendments to Acquisition Documentation
56


 
 
ARTICLE VII Events of Default
56


 
 
 
 
 
Section 7.1
Events of Default
56


 
Section 7.2
Remedies
57


 
 
 
 
ARTICLE VIII The Administrative Agent
58


 
 
 
 
 
Section 8.1
Appointment
58


 
Section 8.2
Delegation of Duties
58


 
Section 8.3
Exculpatory Provisions
59


 
Section 8.4
Reliance by Administrative Agent
59


 
Section 8.5
Notice of Default
59







--------------------------------------------------------------------------------




 
Section 8.6
Non‑Reliance on Administrative Agent and Other Lenders
60


 
Section 8.7
Indemnification
60


 
Section 8.8
Agent in Its Individual Capacity
61


 
Section 8.9
Successor Administrative Agent
61


 
Section 8.10
Syndication Agents and Issuing Lender
61


 
Section 8.11
Joint Lead Arrangers
61


 
 
 
 
ARTICLE IX Miscellaneous
62


 
 
 
 
 
Section 9.1
Amendments and Waivers
62


 
Section 9.2
Notices
63


 
Section 9.3
No Waiver; Cumulative Remedies
64


 
Section 9.4
Survival of Representations and Warranties
64


 
Section 9.5
Payment of Expenses and Taxes
64


 
Section 9.6
Successors and Assigns; Participations and Assignments
65


 
Section 9.7
Adjustments; Set‑off
68


 
Section 9.8
Counterparts
68


 
Section 9.9
Severability
68


 
Section 9.10
Integration
69


 
Section 9.11
GOVERNING LAW
69


 
Section 9.12
Submission To Jurisdiction; Waivers
69


 
Section 9.13
Acknowledgements
69


 
Section 9.14
WAIVERS OF JURY TRIAL
70


 
Section 9.15
Confidentiality
70


 
Section 9.16
USA PATRIOT Act
70







    
        










--------------------------------------------------------------------------------




SCHEDULES
1.1    Commitments


EXHIBITS
A    [Reserved]
B    Form of Assignment and Acceptance
C-1    Form of Competitive Bid Request
C-2    Form of Invitation for Competitive Bids
C-3    Form of Competitive Bid
C-4    Form of Competitive Bid Accept/Reject Letter
D-1    Form of New Lender Supplement
D-2    Form of Incremental Facility Activation Notice
E    Form of Exemption Certificate
F    [Reserved]
G    Form of Compliance Certificate



5    
        

--------------------------------------------------------------------------------

1



COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT, dated as of December 13,
2004 and effective as of January 5, 2005, as amended by the Amendments (as
defined below) and as amended and restated as of August 5, 2013, among GANNETT
CO., INC., a Delaware corporation (“Gannett”), the several banks and other
financial institutions from time to time parties to this Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
hereunder (in such capacity, together with its successors, the “Administrative
Agent”) and JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A., as syndication agents
(the “Syndication Agents”).


WHEREAS, Gannett is a party to each of the Existing Credit Agreements (as
defined below); and


WHEREAS, the parties to each of the Existing Credit Agreements have agreed to
amend and restate the Existing Credit Agreements in their entirety pursuant to
the Amendment and Restatement (as defined below) in the form of this Agreement;


NOW, THEREFORE, the parties agree that each Existing Credit Agreement is hereby
amended and restated pursuant to the Amendment and Restatement to read in its
entirety as follows:
ARTICLE I

Definitions
Section 1.1    Defined Terms. The following words and terms shall have the
following meanings in this Agreement:
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c)
the Eurodollar Rate on such (or, if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus 1.0%. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason, the
ABR shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist. Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Acquisition Agreement”: the Agreement and Plan of Merger, dated as of June 12,
2013, by and among Belo Corp., Gannett and Delta Acquisition Corp.

        

--------------------------------------------------------------------------------

2



“Acquisition Date”: the date which is on or prior to December 27, 2013 or, to
the extent the Outside Date (as defined in the Acquisition Agreement) is
extended pursuant to the Acquisition Agreement (as in effect on the Amendment
and Restatement Effective Date), June 27, 2014, upon which Gannett consummates
the acquisition of Belo Corp. pursuant to the Acquisition Documentation which
such Acquisition Documentation shall not have been amended, supplemented or
otherwise modified (pursuant to a waiver or otherwise) except in accordance with
Section 6.7.
“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.
“Adjustment Date”: as defined in the Applicable Margin.
“Aggregate Commitment Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments
(or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Loans and
Letters of Credit then outstanding constitutes of the aggregate principal amount
of the Loans and Letters of Credit then outstanding).
“Agreement”: this Competitive Advance and Revolving Credit Agreement, as
amended, amended and restated, supplemented or otherwise modified from time to
time.
“Amendments”: the First Amendment, the Second Amendment, the Third Amendment,
the Fourth Amendment and the Fifth Amendment and Waiver.
“Amendment and Restatement”: the Amendment and Restatement Agreement to this
Agreement, dated as of August 5, 2013 among Gannett, the Lenders, the
Administrative Agent and the Issuing Lender.
“Amendment and Restatement Effective Date”: the date on which the conditions
precedent set forth in Section 6 of the Amendment and Restatement shall have
been satisfied or waived.

        

--------------------------------------------------------------------------------

3



“Applicable Margin”: (a) for each Type of Loan other than Incremental Loans and
with respect to the Commitment Fee Rate, the appropriate rate per annum set
forth in the table below:
 
Applicable Margin (payable pursuant to Section 2.9) for:


Commitment Fee Rate (payable pursuant to Section 2.10(b))
Total Leverage Ratio
ABR Loans
Eurodollar Loans
 
>3.00 to 1.00
150.0 Basis Points
250.0 Basis Points
50.0 Basis Points
≤ 3.00 to 1.00 and > 2.00 to 1.00
125.0 Basis Points
225.0 Basis Points
45.0 Basis Points
≤ 2.00 to 1.00 and > 1.00 to 1.00
100.0 Basis Points
200.0 Basis Points
40.0 Basis Points
≤ 1.00 to 1.00
75.0 Basis Points
175.0 Basis Points
37.5 Basis Points



The Applicable Margin on the Amendment and Restatement Effective Date shall be
100.0 Basis Points for ABR Loans and 200.0 Basis Points for Eurodollar Loans.


(b) for Incremental Loans, such per annum rates as shall be agreed to by Gannett
and the applicable Incremental Facility Lenders as shown in the applicable
Incremental Facility Activation Notice.
For the purposes of the foregoing, on and after the Amendment and Restatement
Effective Date, changes in the Applicable Margin resulting from changes in the
Total Leverage Ratio shall become effective on the date (the “Adjustment Date”)
that is five Business Days after the date on which financial statements are
delivered to the Lenders pursuant to Section 5.1(a) or (b) and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 5.1(a) or (b), then, until the date that is five Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the Applicable Margin grid above shall
apply. Each determination of the Total Leverage Ratio pursuant to the Applicable
Margin grid above shall be made in a manner consistent with the determination
thereof pursuant to Section 6.3.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
“Assignee”: as defined in Section 9.6(c).
“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit B.
“Basis Point”: 1/100th of one percent.
“Board”: the Board of Governors of the Federal Reserve System, or any successor
thereto.

        

--------------------------------------------------------------------------------

4



“Borrowing”: a group of Loans of a single Type made by the Lenders (or, in the
case of a Competitive Borrowing, by the Lender or Lenders whose Competitive Bids
have been accepted pursuant to Section 2.3) on a single date and as to which a
single Interest Period is in effect or, where applicable, the issuance of a
Letter of Credit.
“Borrowing Date”: any Business Day specified by Gannett as a date on which
Gannett requests the relevant Lenders to make Loans hereunder.
“Broadcasting Assets”: the property of Gannett and its Subsidiaries the income
and revenues of which are reported under the “Broadcasting Segment” of the
financial statements of Gannett and its Subsidiaries mostly recently delivered
pursuant to Section 5.1(a) or (b).
“Business Day”: each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a legal holiday for banks in the State of New York; provided, that with
respect to notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, such day is also a day for trading
by and between banks in Dollar deposits in the interbank Eurodollar market.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commitment”: as to any Lender, the sum of its Five-Year Commitment, its Term
Commitment and commitment under the Incremental Facility, if any.
“Commitment Fee Rate”: an amount determined from the table set forth in the
definition of Applicable Margin.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Competitive Bid”: an offer by a Lender to make a Competitive Loan pursuant to
Section 2.3.
“Competitive Bid Accept/Reject Letter”: a notification made by Gannett pursuant
to Section 2.3(f) in the form of Exhibit C-4.
“Competitive Bid Rate”: as to any Competitive Bid made by a Lender pursuant to
Section 2.3, (i) in the case of a Eurodollar Competitive Loan, the Eurodollar
Rate plus (or minus) the Margin, and (ii) in the case of a Fixed Rate Loan, the
fixed rate of interest offered by the Lender making such Competitive Bid.

        

--------------------------------------------------------------------------------

5



“Competitive Bid Request”: a request made pursuant to Section 2.3(b) in the form
of Exhibit C-1.
“Competitive Borrowing”: a Borrowing consisting of a Competitive Loan or
concurrent Competitive Loans from the Lender or Lenders whose Competitive Bids
for such Borrowing have been accepted by Gannett under the bidding procedure
described in Section 2.3.
“Competitive Loan”: a Loan (which shall be a Eurodollar Competitive Loan or a
Fixed Rate Loan) made by a Lender pursuant to the bidding procedure described in
Section 2.3.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans hereunder otherwise required to be
made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and Gannett; provided, that
the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations to fund a Loan under this Agreement
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 2.14, 2.15, 2.16 or 9.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment hereunder.
“Consolidated EBITDA”: for any Test Period, Consolidated Net Income for such
Test Period:
plus without duplication and to the extent already deducted (and not added back)
in determining Consolidated Net Income for such Test Period, the sum of (a)
Consolidated Interest Expense, (b) provisions for federal, state, local and
foreign taxes based on income or gains, (c) total depreciation expense, (d)
total amortization expense, including, without limitation, amortization of
intangibles and Indebtedness issuance costs, (e) earn-out payments pursuant to
any acquisitions or investments, (f) any loss (or minus any gain) from early
extinguishments of any hedge agreement and (g) all other non-cash charges,
expenses and other items including, without limitation, restructuring costs,
severance costs, facility closures, stock-based compensation expense, non-cash
charges arising from impairments and write-offs of assets (including
investments) and foreign currency translation losses pertaining to intercompany
activity; provided that if any such non-cash charges are reflected in
Consolidated EBITDA and represent an accrual of or reserve for potential cash
expenditures in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA for the period in
which such payment is made;
minus, without duplication and to the extent already included in determining
Consolidated Net Income for such Test Period, non-cash gains increasing
Consolidated Net Income for such Test Period, excluding any non-cash gains to
the extent they represent the reversal of an accrual of or reserve for potential
cash items that reduced Consolidated EBITDA in any prior period.

        

--------------------------------------------------------------------------------

6



Notwithstanding the foregoing, there shall be excluded from the calculation of
Consolidated EBITDA: (i) any extraordinary, unusual or non-recurring gains or
losses; (ii) any cumulative effect of changes in accounting principles or
policies and (iii) the Consolidated Net Income of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting; provided
that Consolidated EBITDA shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) by such Person to Gannett or a Subsidiary thereof.
For the purposes of calculating Consolidated EBITDA for any Test Period (i) if
at any time during such Test Period, Gannett or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Test Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such Test
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Test Period and (ii) if during such Test Period
Gannett or any Subsidiary shall have made a Material Acquisition or Material
Investment, Consolidated EBITDA for such Test Period shall be calculated after
giving pro forma effect thereto in accordance with Article 11 of Regulation S-X
of the Securities and Exchange Commission, other than with reference to those
portions thereof relating to whether the transaction would be considered
significant, as if such Material Acquisition or Material Investment occurred on
the first day of such Test Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
voting equity securities of a Person and (b) involves the payment of
consideration (including the assumption by Gannett or its Subsidiaries of
Indebtedness of the seller) by Gannett and its Subsidiaries in excess of
$50,000,000; “Material Investment” means any purchase of voting equity
securities of a Person which involves the payment of consideration by Gannett
and its Subsidiaries (including contributions of assets) in excess of
$50,000,000; and “Material Disposition” means any disposition of property or
series of related dispositions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the voting equity securities of a
Subsidiary of Gannett and (b) yields gross proceeds (including the discharge by
the purchaser of Indebtedness of Gannett or its Subsidiaries) to Gannett or any
of its Subsidiaries in excess of $50,000,000. Notwithstanding the foregoing, the
parties understand and agree that Gannett’s acquisition on September 2, 2008 of
a controlling membership interest in CareerBuilder, LLC shall constitute a
Material Acquisition for the purposes of this Agreement.
“Consolidated Interest Expense”: with respect to all outstanding Indebtedness of
a Person and its Subsidiaries for any period, the total interest expense of such
Person and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
“Consolidated Net Income”: for any period, with respect to a Person and its
Subsidiaries, the consolidated net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

        

--------------------------------------------------------------------------------

7



“Consolidated Tangible Assets”: for any period, with respect to Gannett and its
Domestic Subsidiaries, all property, plant and equipment, inventories and trade
receivables of Gannett and its Domestic Subsidiaries on a consolidated basis in
accordance with GAAP.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Credit Status”: any of Credit Status 1, Credit Status 2, Credit Status 3,
Credit Status 4 or Credit Status 5. In determining whether Credit Status 1,
Credit Status 2, Credit Status 3, Credit Status 4 or Credit Status 5 shall apply
in any circumstance, if the applicable ratings by S&P and Moody’s differ, the
higher of the two ratings will be determinative, unless the applicable ratings
by S&P and Moody’s are more than one level apart, in which case the Credit
Status one level above the lower rating will be determinative. In the event that
Gannett’s senior unsecured long-term debt is rated by only one of S&P and
Moody’s, then that single rating shall be determinative.
“Credit Status 1” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least A- or a rating by
Moody’s of Gannett’s senior unsecured long-term debt of at least A3.
“Credit Status 2” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least BBB+ but lower than
A- or a rating by Moody’s of Gannett’s senior unsecured long-term debt of at
least Baa1 but lower than A3.
“Credit Status 3” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least BBB but lower than
BBB+ or a rating by Moody’s of Gannett’s senior unsecured long-term debt of at
least Baa2 but lower than Baa1.
“Credit Status 4” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least BBB- but lower than
BBB or a rating by Moody’s of Gannett’s senior unsecured long-term debt of at
least Baa3 but lower than Baa2.
“Credit Status 5” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of lower than BBB- or a rating
by Moody’s of Gannett’s senior unsecured long-term debt of lower than Baa3.
“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.“
Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (1) failed to fund its portion of any Borrowing, or any portion
of its participation in any Letter of Credit, within three Business Days of the
date on which it shall have been required to fund the same, unless the subject
of a good faith dispute between Gannett and such Lender, (1) notified Gannett,
the Administrative Agent, the Issuing Lender or any other Lender in

        

--------------------------------------------------------------------------------

8



writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
agreements in which it commits to extend credit generally, (1) failed, within
three Business Days after written request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans (unless the subject of a good faith
dispute between Gannett and such Lender) and participations in then outstanding
Letters of Credit; provided that any such Lender shall cease to be a Defaulting
Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (1) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute), or (1) (i) been (or has a parent company that has been)
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, unless, in
the case of any Lender referred to in this clause (e), Gannett, the
Administrative Agent and the Issuing Lender shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder. For the avoidance of doubt, a Lender shall
not be deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or its parent by a
Governmental Authority.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Domestic Subsidiary”: any wholly-owned Subsidiary that is organized under the
Laws of the United States, any state thereof or the District of Columbia.
“Environmental Laws”: any and all federal, state, local and foreign statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes or the clean-up or other remediation thereof.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal

        

--------------------------------------------------------------------------------

9



fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
Eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the British Bankers
Association (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the Eurodollar Base Rate shall be the Interpolated Rate at such time.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, at such time.
“Eurodollar Borrowing”: a Borrowing comprised of Eurodollar Loans.
“Eurodollar Competitive Loan”: any Competitive Loan bearing interest at a rate
determined by reference to the Eurodollar Rate.
“Eurodollar Loan”: any Eurodollar Competitive Loan, Eurodollar Revolving Credit
Loan or Eurodollar Term Loan.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
______Eurodollar Base Rate_______
1.00 - Eurocurrency Reserve Requirements
“Eurodollar Revolving Credit Loan”: any Five-Year Loan bearing interest at a
rate determined by reference to the Eurodollar Rate.
“Eurodollar Term Loan”: any Term Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

        

--------------------------------------------------------------------------------

10



“Event of Default”: any of the Events of Default specified in Section 7.1 of
this Agreement.
“Excluded Swap Obligation”: any Swap Obligation if, and to the extent that, all
or a portion of the guarantee of any Loan Party of, or the grant by such Loan
Party of a security interest to secure, as applicable, such Swap Obligation (or
any guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order thereunder (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the guarantee
of (or grant of such security interest by, as applicable) such Loan Party
becomes or would become effective with respect to such Swap Obligation.
“Existing Credit Agreements”: this Agreement, the 2002 Credit Agreement and the
2004 Credit Agreement, in each case, as in effect immediately prior to the
Amendment and Restatement Effective Date.
“Existing Letters of Credit”: each letter of credit previously issued pursuant
to the Existing Credit Agreements that is outstanding on the Amendment and
Restatement Effective Date.
“Extended Termination Date”: September 30, 2014 (or such earlier date on which
the Five-Year Commitments terminate in accordance with the provisions hereof).
“Facility”: each of the Five-Year Facility, the Term Facility and the
Incremental Facility.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day of such rates on such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
“Fee Payment Date”: (a) the first Business Day following the last day of each
March, June, September and December and (b) the Five-Year Termination Date, the
Extended Termination Date or the 2018 Extended Termination Date, as applicable.

        

--------------------------------------------------------------------------------

11



“Fifth Amendment and Waiver”: the Fifth Amendment and Waiver to the Agreement,
dated as of September 30, 2010, among Gannett, the Lenders and the
Administrative Agent.
“Fifth Amendment and Waiver Effective Date”: the date on which the conditions
precedent set forth in Section 3 of the Fifth Amendment and Waiver shall have
been satisfied or waived.
“First Amendment”: means the First Amendment to the Agreement dated as of March
15, 2007, among Gannett, the Lenders and the Administrative Agent.
“First Amendment Effective Date”: means the date on which the conditions
precedent set forth in paragraph 9(b) of the First Amendment shall have been
satisfied or waived.
“Five-Year Available Commitment”: as to any Five-Year Lender at any time, the
excess, if any, of (a) such Five-Year Lender’s Five-Year Commitment then in
effect over (b) such Five-Year Lender’s Five-Year Extensions of Credit then
outstanding.
“Five-Year Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Five-Year Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Five-Year Commitment” opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Acceptance, 2018 Master Assignment Agreement or New Lender
Supplement pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.
“Five-Year Commitment Percentage”: as to any Five-Year Lender at any time, the
percentage which such Five-Year Lender’s Five-Year Commitment then constitutes
of the aggregate Five-Year Commitments (or, at any time after the Five-Year
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Five-Year Lender’s Five-Year Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the Five-Year
Extensions of Credit then outstanding).
“Five-Year Commitment Period”: the period from and including the First Amendment
Effective Date to the Extended Termination Date, and as the same may be extended
to the 2018 Extended Termination Date pursuant to the Amendment and Restatement.
“Five-Year Competitive Loans”: Competitive Loans made under the Five-Year
Facility.
“Five-Year Extensions of Credit”: as to any Five-Year Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Five-Year
Loans held by such Five-Year Lender then outstanding and (b) such Five-Year
Lender’s Five-Year Commitment Percentage of the L/C Obligations then
outstanding.
“Five-Year Facility”: the Five-Year Commitments and the Five-Year Extensions of
Credit made thereunder.

        

--------------------------------------------------------------------------------

12



“Five-Year Lender”: each Lender that has a Five-Year Commitment or that holds
Five-Year Loans.
“Five-Year Loans”: as defined in Section 2.1(b).
“Five-Year Termination Date”: March 15, 2012.
“Fixed Rate Borrowing”: a Borrowing comprised of Fixed Rate Loans.
“Fixed Rate Loan”: any Competitive Loan bearing interest at a fixed percentage
rate per annum specified by the Lender making such Loan in its Competitive Bid.
“Fourth Amendment”: the Fourth Amendment to the Agreement dated as of August 25,
2010, among Gannett, the Lenders and the Administrative Agent.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time and consistent with those used in the preparation of
the most recent audited financial statements referred to in Section 3.2. In the
event that any “Accounting Change” (as defined below) shall occur and such
change results in a material change in the method of calculation of financial
covenants, standards or terms in this Agreement, then Gannett and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating Gannett’s financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by Gannett, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government.
“Guarantee”: a guarantee or similar contingent payment obligation, direct or
indirect, in any manner, of all or any part of any Indebtedness; provided, that
“Guarantee” shall not include (a) any endorsement of negotiable instruments for
collection or deposit in the ordinary course of business or (b) any liability of
Gannett or its Subsidiaries as a general partner of a partnership (other than a
wholly-owned Subsidiary of Gannett) in respect of the Indebtedness of such
partnership.

        

--------------------------------------------------------------------------------

13



“Guarantee Agreement”: an agreement in form and substance reasonably acceptable
to the Administrative Agent pursuant to which each Material Domestic Subsidiary
party thereto unconditionally guarantees all Obligations.
“Guarantor”: each Subsidiary that enters into a Guarantee Agreement.
“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit D-2 hereto.
“Incremental Facility”: as defined in Section 2.1(d).
“Incremental Facility Closing Date”: any Business Day designated as such in an
Incremental Facility Activation Notice.
“Incremental Facility Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Incremental Loans in an aggregate principal amount not
to exceed the amount set forth in the applicable Incremental Facility Activation
Notice or in the Assignment and Acceptance or New Lender Supplement pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.
“Incremental Facility Lenders”: (a) on any Incremental Facility Closing Date
relating to Incremental Loans, the Lenders signatory to the relevant Incremental
Facility Activation Notice and (b) thereafter, each Lender that is a holder of
an Incremental Loan.
“Incremental Facility Maturity Date”: with respect to the Incremental Loans, the
maturity date specified in the applicable Incremental Facility Activation
Notice, which date shall be a date that is at least 91 days after the 2018
Extended Termination Date.
“Incremental Loans”: as defined in Section 2.1(d).
“Indebtedness”: as to any Person at any date, without duplication, (a) all
indebtedness for borrowed money, (b) all obligations for the deferred purchase
price of property and services (but excluding any (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation
obligations incurred in the ordinary course of business and (iii) earn-out
obligation until such earn-out obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP), (c) all obligations evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to acquired property, (e) all capital lease obligations, (f) the
liquidation value of all mandatorily redeemable preferred stock, (g) all
guarantee obligations of the foregoing and (h) all obligations of any kind
referenced in (a) through (g) above secured by any lien on property owned by
such Person or any of its Subsidiaries, whether or not such Person or any of its
Subsidiaries has assumed or become liable for the payment of such obligation;
provided, however, that “Indebtedness” does not include (w) prior to the
Acquisition Date, obligations evidenced by notes incurred to finance the
Acquisition the net proceeds of which are held in escrow on customary terms
pending the consummation of the Acquisition in accordance with the terms of the
Acquisition Agreement (as the same may be

        

--------------------------------------------------------------------------------

14



amended or waived in compliance with Section 6.7), (x) letters of credit, except
to the extent of unreimbursed amounts owing in respect of drawings thereunder,
(y) net obligations under swap agreements, or (z) any liability of such Person
as a general partner of a partnership (other than a wholly-owned Subsidiary of
such Person) in respect of the Indebtedness of such partnership, except to the
extent that such liability appears as indebtedness on the balance sheet of
Gannett; provided, further, that for purposes of this definition, no effect
shall be given to changes to GAAP which become effective after the Amendment and
Restatement Effective Date and may have the effect of converting certain
operating leases into capital leases.
“Interest Payment Date”: (a) as to any ABR Loan, the first Business Day
following the last day of each March, June, September and December to occur
while such Loan is outstanding and on the date such Loan is paid in full, (b) as
to any Eurodollar Loan or Fixed Rate Loan, the last day of the Interest Period
applicable thereto and (c) as to any Eurodollar Loan or Fixed Rate Loan having
an Interest Period longer than three months or 90 days, as the case may be, each
day which is three months or 90 days, respectively, after the first day of the
Interest Period applicable thereto; provided that, in addition to the foregoing,
each of (x) the date upon which both the Commitments have been terminated and
the Loans have been paid in full and (y) the applicable Termination Date with
respect to a Revolving Loan shall be deemed to be an “Interest Payment Date”
with respect to any interest which is then accrued hereunder.
“Interest Period”: (a) with respect to any Eurodollar Loan:
(i)
initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two, three or
six (or if available to all the Lenders (or, in the case of Eurodollar
Competitive Loans, the Lender making such Loans) twelve) months thereafter, as
selected by Gannett in its notice of borrowing or notice of conversion, as the
case may be, given with respect thereto; and

(ii)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six (or if available to all the Lenders (or, in the case of Eurodollar
Competitive Loans, the Lender making such Loans) twelve) months thereafter, as
selected by Gannett by irrevocable notice to the Administrative Agent not less
than three Business Days prior to the last day of the then current Interest
Period with respect thereto; and

(b)
with respect to any Fixed Rate Loan, the period commencing on the Borrowing Date
with respect to such Fixed Rate Loan and ending such number of days thereafter
(which shall be not less than seven days or more than 360 days after the date of
such borrowing) as selected by Gannett in its Competitive Bid Request given with
respect thereto.

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

        

--------------------------------------------------------------------------------

15



(A)
if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of an Interest Period pertaining to a Eurodollar Loan, the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day; and

(B)
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Invitation for Competitive Bids”: an invitation made by Gannett pursuant to
Section 2.3(c) in the form of Exhibit C-2.
“IRS”: the United States Internal Revenue Service.
“Issuing Lender”: JP Morgan Chase Bank, N.A. and any other Five-Year Lender
selected by Gannett and approved by the Administrative Agent (not to be
unreasonably withheld, delayed or conditioned) that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or any of their respective
affiliates, in each case in its capacity as issuer of any Letter of Credit. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender.
“Joint Lead Arrangers”: J.P. Morgan Securities LLC and Citigroup Global Markets
Inc.
“L/C Commitment”: $100,000,000.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 2.20(e).
“L/C Participants”: the collective reference to all the Five-Year Lenders other
than the Issuing Lender.
“Lender Affiliate”: (a) any affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an affiliate of such Lender or investment advisor.

        

--------------------------------------------------------------------------------

16



“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
“Letters of Credit”: as defined in Section 2.20(a).
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, any Application, the Guarantee Agreement, the
2018 Master Assignment Agreement and all other written agreements whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to either the Administrative Agent or
any Lender in connection with this Agreement or the Facilities contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.  
“Loan Party”: Gannett and any of its Subsidiaries that are party to a Loan
Document.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Extensions of Credit, as the case may be, outstanding under such Facility (or,
in the case of the Five-Year Facility, prior to any termination of all of the
Five-Year Commitments, the holders of more than 50% of the Five-Year Commitments
then outstanding).
“Margin”: as to any Eurodollar Competitive Loan, the margin to be added to or
subtracted from the Eurodollar Rate in order to determine the interest rate
applicable to such Loan, as specified in the Competitive Bid relating to such
Loan.
“Material”: when used to describe an adverse effect or an event on Gannett or
its Subsidiaries, shall mean a condition, event or act which, with the giving of
notice or lapse of time or both, will constitute a Default or an Event of
Default.
“Material Adverse Effect”: a Material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of Gannett and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or the Guarantee Agreement or the material rights or remedies of the
Administrative Agent and the Lenders hereunder or thereunder.

        

--------------------------------------------------------------------------------

17



“Material Domestic Subsidiary”: any Domestic Subsidiary (a) whose total assets
at the last day of the most recent Test Period were equal to or greater than 3%
of the Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 3% of the consolidated gross revenues of
Gannett and its Subsidiaries for such period, in each case determined in
accordance with GAAP; provided that “Material Domestic Subsidiary” shall also
include any of Gannett’s Subsidiaries selected by Gannett that is required to
ensure that all Material Domestic Subsidiaries have in the aggregate (i) total
assets at the last day of the most recent Test Period that were equal to or
greater than 90% of the Total Assets of Gannett’s Domestic Subsidiaries at such
date and (ii) gross revenues for such Test Period that were equal to or greater
than 90% of the consolidated gross revenues of Gannett’s Domestic Subsidiaries
for such period, in each case determined in accordance with GAAP.
“Moody’s”: Moody’s Investors Service, Inc. and its successors; provided,
however, that if Moody’s ceases rating securities similar to the senior
unsecured long-term debt of Gannett and its ratings and business with respect to
such securities shall not have been transferred to any successor, then “Moody’s”
shall mean any other nationally recognized rating agency (other than S&P)
selected by Gannett and approved by the Administrative Agent (not to be
unreasonably withheld or delayed) that rates any senior unsecured long-term debt
of Gannett.
“Net Cash Proceeds”: in connection with any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts (including
original issue discount, if any) and commissions and other customary fees and
expenses actually incurred in connection therewith.
“Net Property, Plant and Equipment”: the amount under that heading on the
consolidated balance sheet of Gannett and its Subsidiaries prepared in
accordance with GAAP.
“New Lender”: as defined in Section 2.1(e).
“New Lender Supplement”: as defined in Section 2.1(e).
“Non-Consenting Lender”: as defined in Section 2.18(b).
“Non-Excluded Taxes”: as defined in Section 2.15(a).
“Non-U.S. Lender”: as defined in Section 2.15(d).
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and creation of Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, of Gannett, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of Gannett to the Administrative Agent or to any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any Guarantee Agreement, the Letters of Credit or

        

--------------------------------------------------------------------------------

18



any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by Gannett pursuant hereto) or otherwise. Notwithstanding the foregoing,
“Obligations” shall not include any Excluded Swap Obligations of any applicable
Loan Party.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Pari Passu Indebtedness”: any Indebtedness existing under the 2014 Notes, 2015
Notes, 2016 Notes, 2017 Notes and 2018 Notes, and any refinancing, refunding,
renewals or extensions of any of the foregoing.
“Participant”: as defined in Section 9.6(b).
“Participant Register”: as defined in Section 9.6(b).
“Permitted Commercial Paper”: any commercial paper issued by Gannett to
refinance Indebtedness at any time when Gannett has Credit Status 1, Credit
Status 2, Credit Status 3 or Credit Status 4.
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
“Register”: as defined in Section 9.6(d).
“Reimbursement Obligation”: the obligation of Gannett to reimburse the
applicable Issuing Lender pursuant to Section 2.20(e) for amounts drawn under
Letters of Credit.
“Replacement Lender”: as defined in Section 2.18.
“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Amendment and Restatement Effective Date, the Total Commitments then in effect
or, if the Commitments have been terminated, the Total Extensions of Credit then
outstanding and (b) thereafter, the sum of (i) the aggregate unpaid principal
amount of the Term Loans then outstanding and (ii) the Total Commitments (other
than the Term Commitments) then in effect or, if the Commitments (other than the
Term Commitments) have been terminated, the Total Extensions of Credit (other
than the Term Loans) then outstanding.

        

--------------------------------------------------------------------------------

19



“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“S&P”: Standard & Poor’s Financial Services LLC and its successors; provided,
however, that if S&P ceases rating securities similar to the senior unsecured
long-term debt of Gannett and its ratings and business with respect to such
securities shall not have been transferred to any successor, then “S&P” shall
mean any other nationally recognized rating agency (other than Moody’s) selected
by Gannett and approved by the Administrative Agent (not to be unreasonably
withheld or delayed) that rates any senior unsecured long-term debt of Gannett.
“Second Amendment”: the Second Amendment to the Agreement dated as of October
23, 2008, among Gannett, the Lenders and the Administrative Agent.
“Subsidiary”: any corporation, partnership, limited liability company or other
entity the majority of the shares of stock or other ownership interests having
ordinary voting power of which at any time outstanding is owned directly or
indirectly by Gannett or by one or more of its other subsidiaries or by Gannett
in conjunction with one or more of its other subsidiaries.
“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.
“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to Gannett in a principal amount not to exceed the amount set
forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A to the Amendment and Restatement. The original aggregate amount of
the Term Commitments is $144,800,000.
“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.
“Term Loan”: as defined in Section 2.1A.
“Term Facility”: the Term Commitments and the Term Loans made thereunder.
“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Amendment and Restatement Effective Date, the percentage
which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).

        

--------------------------------------------------------------------------------

20



“Termination Date”: the Extended Termination Date and/or the 2018 Extended
Termination Date, as applicable.
“Test Period”: a period of four consecutive fiscal quarters ended on the last
day of the fourth such fiscal quarter.
“Third Amendment”: the Third Amendment to the Agreement dated as of September
28, 2009, among Gannett, the Lenders and the Administrative Agent.
“Total Assets”: the total assets of Gannett and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of Gannett
delivered pursuant to Section 5.1(a) or (b).
“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.
“Total Extensions of Credit”: at any time, the aggregate amount of all Loans and
L/C Obligations outstanding at such time.
“Total Leverage Ratio”: as of the time of determination, the ratio of (a) total
Indebtedness of Gannett and its Subsidiaries on such date, minus Unrestricted
Cash of Gannett and its Subsidiaries, to the extent readily distributable to
Gannett, on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on such date.
“Total Shareholders’ Equity”: the amount appearing under that heading on the
consolidated balance sheet of Gannett and its Subsidiaries, prepared in
accordance with GAAP.
“Transferee”: any Assignee or Participant.
“2002 Credit Agreement”: the Amended and Restated Competitive Advance and
Revolving Credit Agreement, dated as of March 11, 2002 and effective as of March
18, 2002 (as further amended, amended and restated, supplemented or otherwise
modified through the Amendment and Restatement Effective Date (without giving
effect to the Amendment and Restatement)), among Gannett, the lenders thereto,
JPMorgan Chase Bank, N.A., as administrative agent, JPMorgan Chase Bank, N.A.
and Citibank, N.A., as syndication agents, and Barclays Bank PLC, as
documentation agent.
“2004 Credit Agreement”: the Competitive Advance and Revolving Credit Agreement,
dated as of February 27, 2004 and effective as of March 15, 2004 (as further
amended, amended and restated, supplemented or otherwise modified through the
Amendment and Restatement Effective Date (without giving effect to the Amendment
and Restatement)), among Gannett, the lenders thereto, JPMorgan Chase Bank,
N.A., as administrative agent, JPMorgan Chase Bank, N.A. and Citibank, N.A., as
syndication agents, and Barclays Bank PLC and SunTrust Bank, as documentation
agents.
“2014 Notes”: Gannett’s 8.75% Notes due November 2014.

        

--------------------------------------------------------------------------------

21



“2015 Notes”: collectively, (i) Gannett’s 10% Notes due June 2015 and (ii)
Gannett’s 6.375% Notes due September 2015.
“2016 Notes”: Gannett’s 10% Notes due April 2016.
“2017 Notes”: Gannett’s 9.375% Notes due November 2017.
“2018 Notes”: Gannett’s 7.125% Notes due September 2018.
“2018 Extended Termination Date”: August 5, 2018 (or such earlier date on which
the Five-Year Commitments terminate in accordance with the provisions hereof).
“2018 Extending Lender”: as defined in the Amendment and Restatement.
“2018 Extension Option”: as defined in the Amendment and Restatement.
“2018 Master Assignment Agreement”: the Master Assignment and Assumption,
substantially in the form attached to the Amendment and Restatement as Exhibit
B.
“Type”: as to any Five-Year Loan or Term Loan, its nature as an ABR Loan or a
Eurodollar Loan, and as to any Competitive Loan, its nature as a Eurodollar
Competitive Loan or a Fixed Rate Loan.
“Unrestricted Cash”: unrestricted cash or cash equivalents in an amount not to
exceed $250.0 million in the aggregate.
Section 1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto.
(b)    As used herein, and any certificate or other document made or delivered
pursuant hereto, accounting terms relating to Gannett and its Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.



        

--------------------------------------------------------------------------------

22



ARTICLE II

Amount and Terms of the Facilities
Section 2.1A    Term Commitments. Subject to the terms and conditions hereof,
each Term Lender has agreed pursuant to the Amendment and Restatement to make a
term loan (a “Term Loan”) to Gannett on the Amendment and Restatement Effective
Date in an amount not to exceed the amount of the Term Commitment of such
Lender. The Term Loans may from time to time be Eurodollar Term Loans or ABR
Loans, as determined by Gannett and notified to the Administrative Agent in
accordance with Sections 2.1B, 2.1C and 2.6.


Section 2.1B Procedure for Term Loan Borrowings. Gannett shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, (a) in case of
Eurodollar Loans, three Business Days prior to the anticipated Amendment and
Restatement Effective Date or (b) otherwise, one Business Day prior to the
anticipated Amendment and Restatement Effective Date) requesting that the Term
Lenders make the Term Loans on the Amendment and Restatement Effective Date and
specifying the amount to be borrowed. The Term Loans made on the Amendment and
Restatement Effective Date shall initially be ABR Loans or Eurodollar Loans as
specified by Gannett in such notice. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 12:00 Noon, New York City time, on the Amendment and Restatement Effective
Date, each Term Lender shall make available to the Administrative Agent at the
Administrative Agent’s office specified in Section 9.2 an amount in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender.
The Administrative Agent shall credit the account of Gannett on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.


Section 2.1C Repayment of Term Loans. The Term Loan of each Lender shall mature
in 20 consecutive quarterly installments, each of which shall be in an amount
equal to such Lender’s Term Percentage multiplied by the amount set forth below
opposite such installment:
Installment
Principal Amount
December 31, 2013
$7,400,000
March 31, 2014
$7,400,000
June 30, 2014
$7,400,000
September 30, 2014
$7,400,000
December 31, 2014
$7,400,000
March 31, 2015
$7,400,000
June 30, 2015
$7,400,000
September 30, 2015
$7,400,000


        

--------------------------------------------------------------------------------

23





Installment
Principal Amount
 
December 31, 2015
$7,400,000
 
March 31, 2016
$7,400,000
 
June 30, 2016
$7,400,000
 
September 30, 2016
$7,400,000
 
December 31, 2016
$7,400,000
 
March 31, 2017
$7,400,000
 
June 30, 2017
$7,400,000
 
September 30, 2017
$7,400,000
 
December 31, 2017
$7,400,000
 
March 31, 2018
$7,400,000
 
June 30, 2018
$7,400,000
 
2018 Extended Termination Date
Aggregate principal amount of Term Loans outstanding


 



Section 2.1    Revolving Credit Commitments(e) [reserved]
(b)    Subject to the terms and conditions hereof, each Five-Year Lender
severally agrees to make revolving credit loans (“Five-Year Loans”) to Gannett
from time to time during the Five-Year Commitment Period in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
Five-Year Commitment Percentage of the L/C Obligations then outstanding, does
not exceed the amount of such Lender’s Five-Year Commitment. During the
Five-Year Commitment Period, Gannett may use the Five-Year Commitments by
borrowing, prepaying the Five-Year Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. Notwithstanding anything
to the contrary contained in this Agreement, in no event (after giving effect to
the use of proceeds of any Borrowing) shall (i) the amount of any Lender’s
Five-Year Commitment Percentage multiplied by the amount of a Borrowing of
Five-Year Loans exceed such Lender’s Five-Year Available Commitment at the time
of such Borrowing or (ii) the aggregate amount of Five-Year Extensions of Credit
and Five-Year Competitive Loans at any one time outstanding exceed the aggregate
Five-Year Commitments then in effect of all Lenders.
(c)    The Five-Year Loans may from time to time be (i) Eurodollar Loans, (ii)
ABR Loans or (iii) a combination thereof, as determined by Gannett and notified
to the Administrative Agent in accordance with Sections 2.2 and 2.6; provided
that no Five-Year Loan shall be made as a Eurodollar Loan after the day that is
one month prior to the applicable Termination Date.
(d)    Gannett (upon receipt of requisite authorization from its Board of
Directors) and any one or more Lenders (including New Lenders) may from time to
time agree that such Lenders shall (x) make available to Gannett an additional
credit facility (the “Incremental Facility” and any loans thereunder, the
“Incremental Loans”), which credit facility shall take the

        

--------------------------------------------------------------------------------

24



form of a revolving credit facility or term loans which mature at least 91 days
after the 2018 Extended Termination Date and/or (y) increase the amount of their
Five-Year Commitment, or (in the case of a New Lender) make available a
Five-Year Commitment which matures on the 2018 Extended Termination Date, in
either such case by executing and delivering to the Administrative Agent an
Incremental Facility Activation Notice specifying (i) the aggregate principal
amount of such increase and the Facility or Facilities involved, (ii) the
Incremental Facility Closing Date and (iii) in the case of an Incremental
Facility, the applicable Incremental Facility Maturity Date. Notwithstanding the
foregoing, (I) the sum of the aggregate principal amount of Incremental Facility
Commitments and any increase in the Five-Year Commitments after the Amendment
and Restatement Effective Date shall not exceed $500,000,000 in the aggregate,
(II) no increase pursuant to this paragraph may be obtained after the occurrence
and during the continuation of a Default or Event of Default or if a Default or
Event of Default would result therefrom, (III) any increase effected pursuant to
this paragraph shall be in a minimum amount of at least $10,000,000, (IV) the
weighted average life of maturity of any new term loan Incremental Facility
shall be equal to or greater than the weighted average life to maturity of the
existing Term Loans, (V) other than amortization, pricing, fees and maturity
date, each Incremental Facility (x) shall rank pari passu with the Term Facility
and the Five-Year Facility, as applicable, in right of payment and security, (y)
shall have the same terms as the Term Facility or the Five-Year Facility, as
applicable, or such terms as are reasonably satisfactory to the Administrative
Agent and the Borrower, and (z) except as set forth above, shall be treated
substantially the same as the existing Term Facility or the Five-Year Facility,
as applicable (in each case, including with respect to mandatory and voluntary
prepayments) and (VI) any Incremental Facility and/or increase in Five-Year
Commitments shall be effected pursuant to documentation and procedures
reasonably acceptable to the Administrative Agent (including, if applicable,
procedures to ensure that outstandings are held ratably by the applicable
Lenders). No Lender shall have any obligation to participate in any increase
described in this paragraph unless it agrees to do so in its sole discretion.
(e)    Any additional bank, financial institution or other entity which, with
the consent of Gannett and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.1(d) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit D-1 hereto, whereupon such bank, financial institution or other
entity (a “New Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.
Section 2.2    Procedure for Revolving Credit Borrowing. Gannett may borrow
Five-Year Loans under the Commitments on any Business Day; provided that Gannett
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 12:00 P.M., New York City time,
(a) three Business Days prior to the requested Borrowing Date, if all or any
part of the requested Five-Year Loans are to be Eurodollar Loans, or (b) on the
requested Borrowing Date, otherwise), specifying (i) the Facility under which
the Borrowing is to be made, (ii) the amount to be borrowed, (iii) the requested
Borrowing Date, (iv) whether the Borrowing is to be of Eurodollar Loans, ABR
Loans or a

        

--------------------------------------------------------------------------------

25



combination thereof and (v) if the Borrowing is to be entirely or partly of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Periods therefor. Any Loans made on
the Amendment and Restatement Effective Date shall be ABR Loans. Each Borrowing
under the Commitments shall be in an amount equal to $10,000,000 or a multiple
of $1,000,000 in excess thereof. Upon receipt of any such notice from Gannett,
the Administrative Agent shall promptly notify each relevant Lender thereof.
Each relevant Lender will make the amount of its pro rata share of each
Borrowing available to the Administrative Agent for the account of Gannett at
the office of the Administrative Agent specified in Section 9.2 prior to 2:00
P.M., New York City time, on the Borrowing Date requested by Gannett in funds
immediately available to the Administrative Agent. Such Borrowing will then
immediately be made available to Gannett by the Administrative Agent crediting
the account of Gannett on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.
Section 2.3    Competitive Borrowings.
(a)    The Competitive Bid Option. In addition to the Five-Year Loans that may
be made available pursuant to Section 2.1, Gannett may, as set forth in this
Section 2.3, request the Lenders to make offers to make Competitive Loans to
Gannett. The Lenders may, but shall have no obligation to, make such offers, and
Gannett may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section 2.3.
(b)    Competitive Bid Request. When Gannett wishes to request offers to make
Competitive Loans under this Section 2.3, it shall transmit to the
Administrative Agent a Competitive Bid Request to be received no later than
12:00 Noon (New York City time) on (x) the fourth Business Day prior to the
Borrowing Date proposed therein, in the case of a Borrowing of Eurodollar
Competitive Loans or (y) the Business Day immediately preceding the Borrowing
Date proposed therein, in the case of a Fixed Rate Borrowing, specifying:
(i)    the Facility under which the Borrowing is to be made,
(ii)    the proposed Borrowing Date,
(iii)    the aggregate principal amount of such Borrowing, which shall be
$10,000,000 or a multiple of $1,000,000 in excess thereof,
(iv)    the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period contained in Section 1.1, and
(v)    whether the Borrowing then being requested is to be of Eurodollar
Competitive Loans or Fixed Rate Loans.
A Competitive Bid Request that does not conform substantially to the format of
Exhibit C-1 may be rejected by the Administrative Agent in its sole discretion,
and the Administrative Agent shall promptly notify Gannett of such rejection.
Gannett may request offers to make Competitive

        

--------------------------------------------------------------------------------

26



Loans for more than one Interest Period in a single Competitive Bid Request. No
Competitive Bid Request shall be given within three Business Days of any other
Competitive Bid Request pursuant to which Gannett has made a Competitive
Borrowing.
(c)    Invitation for Competitive Bids. Promptly after its receipt of a
Competitive Bid Request (but, in any event, no later than 3:00 P.M., New York
City time, on the date of such receipt) conforming to the requirements of
paragraph (b) above, the Administrative Agent shall send to each of the relevant
Lenders an Invitation for Competitive Bids which shall constitute an invitation
by Gannett to each such Lender to bid, on the terms and conditions of this
Agreement, to make Competitive Loans pursuant to the Competitive Bid Request.
(d)    Submission and Contents of Competitive Bids. (i)  Each Lender to which an
Invitation for Competitive Bids is sent may submit a Competitive Bid containing
an offer or offers to make Competitive Loans in response to such Invitation for
Competitive Bids. Each Competitive Bid must comply with the requirements of this
paragraph (d) and must be submitted to the Administrative Agent at its offices
specified in Section 9.2 not later than (x) 9:30 A.M. (New York City time) on
the third Business Day prior to the proposed Borrowing Date, in the case of a
Borrowing of Eurodollar Competitive Loans or (y) 9:30 A.M. (New York City time)
on the date of the proposed Borrowing, in the case of a Fixed Rate Borrowing;
provided that any Competitive Bids submitted by the Administrative Agent in the
capacity of a Lender may only be submitted if the Administrative Agent notifies
Gannett of the terms of the offer or offers contained therein not later than
fifteen minutes prior to the deadline for the other Lenders. A Competitive Bid
submitted by a Lender pursuant to this paragraph (d) shall be irrevocable.
(ii)    Each Competitive Bid shall be in substantially the form of Exhibit C-3
and shall specify:
(A)    the date of the proposed Borrowing and the Facility under which it is to
be made,
(B)    the principal amount of the Competitive Loan for which each such offer is
being made, which principal amount (w) may be greater than, equal to or less
than the Commitment of the quoting Lender, (x) must be in a minimum principal
amount of $5,000,000 or a multiple of $1,000,000 in excess thereof, (y) may not
exceed the principal amount of Competitive Loans for which offers were requested
and (z) may be subject to a limitation as to the maximum aggregate principal
amount of Competitive Loans for which offers being made by such quoting Lender
may be accepted,
(C)    in the case of a Borrowing of Eurodollar Competitive Loans, the Margin
offered for each such Competitive Loan, expressed as a percentage (specified in
increments of 1/10,000th of 1%) to be added to or subtracted from such base
rate,
(D)    in the case of a Fixed Rate Borrowing, the rate of interest per annum
(specified in increments of 1/10,000th of 1%) offered for each such Competitive
Loan, and

        

--------------------------------------------------------------------------------

27



(E)    the identity of the quoting Lender.
A Competitive Bid may set forth up to five separate offers by the quoting Lender
with respect to each Interest Period specified in the related Invitation for
Competitive Bids. Any Competitive Bid shall be disregarded by the Administrative
Agent if the Administrative Agent determines that it: (A) is not substantially
in the form of Exhibit C-3 or does not specify all of the information required
by Section 2.3(d)(ii); (B) contains qualifying, conditional or similar language
(except for a limitation on the maximum principal amount which may be accepted);
(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bids or (D) arrives after the time set
forth in Section 2.3(d)(i).
(e)    Notice to Gannett. The Administrative Agent shall promptly (and, in any
event, by 10:00 A.M., New York City time) notify Gannett, by telecopy, of all
the Competitive Bids made (including all disregarded bids), the Competitive Bid
Rate and the principal amount of each Competitive Loan in respect of which a
Competitive Bid was made and the identity of the Lender that made each bid. The
Administrative Agent shall send a copy of all Competitive Bids (including all
disregarded bids) to Gannett for its records as soon as practicable after
completion of the bidding process set forth in this Section 2.3.
(f)    Acceptance and Notice by Gannett. Gannett may in its sole discretion,
subject only to the provisions of this paragraph (f), accept or reject any
Competitive Bid (other than any disregarded bid) referred to in paragraph (e)
above. Gannett shall notify the Administrative Agent by telephone, confirmed
immediately thereafter by telecopy in the form of a Competitive Bid
Accept/Reject Letter, whether and to what extent it wishes to accept any or all
of the bids referred to in paragraph (e) above not later than (x) 11:00 A.M.
(New York City time) on the third Business Day prior to the proposed Borrowing
Date, in the case of a Competitive Eurodollar Borrowing or (y) 11:00 A.M. (New
York City time) on the proposed Borrowing Date, in the case of a Fixed Rate
Borrowing; provided that:
(i)    the failure by Gannett to give such notice shall be deemed to be a
rejection of all the bids referred to in paragraph (e) above,
(ii)    the aggregate principal amount of the Competitive Bids accepted by
Gannett may not exceed the lesser of (A) the principal amount set forth in the
related Competitive Bid Request and (B) the excess, if any, of the aggregate
Five-Year Commitments of all Five-Year Lenders or the aggregate Incremental
Facility Commitments of all Incremental Facility Lenders, as applicable, then in
effect over the aggregate principal amount of all Five-Year Loans or Incremental
Loans, as applicable, outstanding immediately prior to the making of such
Competitive Loans,
(iii)    if made under the Five-Year Facility, the aggregate principal amount of
the Competitive Bids accepted by Gannett may not exceed the lesser of (A) the
principal amount set forth in the related Competitive Bid Request and (B) the
excess, if any, of the aggregate Five-Year Commitments of all Five-Year Lenders
then in effect over the aggregate principal amount of all Five-Year Extensions
of Credit outstanding immediately prior to the making of such Competitive Loans,
and

        

--------------------------------------------------------------------------------

28



(iv)    Gannett may not accept any Competitive Bid that is disregarded by the
Administrative Agent pursuant to 2.3(d)(ii) or that otherwise fails to comply
with the requirements of this Agreement.
A notice given by Gannett pursuant to this paragraph (f) shall be irrevocable.
(g)    Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive Bid Rates for a greater aggregate principal
amount than the amount in respect of which such offers are accepted for the
related Interest Period, the principal amount of Competitive Loans in respect of
which such offers are accepted shall be allocated by the Administrative Agent
among such Lenders as nearly as possible (in integral multiples of $1,000,000,
as the Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers.
(h)    Notification of Acceptance. The Administrative Agent shall promptly (and,
in any event, by 11:30 A.M., New York City time) notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate), and each successful bidder will thereupon
become bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its bid has been accepted.
Section 2.4    Termination or Reduction of Five-Year Commitments. Gannett shall
have the right, upon not less than two Business Days’ notice to the
Administrative Agent, to terminate the Five-Year Commitments when no Five-Year
Loans or Letters of Credit are then outstanding or, from time to time, to reduce
the unutilized portion of the Five-Year Commitments. Any such reduction pursuant
to this Section 2.4 shall be in an amount equal to $10,000,000 or a multiple of
$1,000 in excess thereof (other than in connection with the Amendment and
Restatement, in which case such incremental reductions may be in multiples of
less than $1,000) and shall reduce permanently the Five-Year Commitments then in
effect, and the fees payable pursuant to Section 2.10 shall then reflect the
reduced Five-Year Commitments.
Section 2.5    Optional Prepayments. Gannett may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, Gannett shall also pay any
amounts owing pursuant to Section 2.16. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest and fees
to such date on the amount prepaid. Partial prepayments shall be in an aggregate
principal amount of $10,000,000 or a multiple of $1,000,000 in excess thereof.
Notwithstanding anything to the contrary contained herein, Gannett shall not
prepay the Competitive Loans except pursuant to Article VII, with the consent of
the Lender which has made such Competitive Loan or as provided in the related
Competitive Bid Request.

        

--------------------------------------------------------------------------------

29



Section 2.6A    Mandatory Prepayments and Commitment Reductions
(a) [Reserved].
(b)    [Reserved].
(c)    If, on any Termination Date, the aggregate outstanding Five-Year
Extensions of Credit exceed the Five-Year Commitments, then Gannett shall prepay
Loans (or, to the extent after giving effect to any such prepayment, any such
excess remains, cash collateralize Letters of Credit in a manner consistent with
the requirements in Section 7), to eliminate such excess and, in the event that
Gannett fails to comply with the preceding requirements, the Five-Year
Commitments shall automatically terminate on such Termination Date.
Section 2.6    Conversion and Continuation Options(a) Gannett may elect from
time to time to convert Eurodollar Revolving Credit Loans and Eurodollar Term
Loans to ABR Loans by giving the Administrative Agent at least one Business
Day’s prior irrevocable notice of such election; provided that any such
conversion of Eurodollar Revolving Credit Loans or Eurodollar Term Loans may
only be made on the last day of an Interest Period with respect thereto. Gannett
may elect from time to time to convert ABR Loans to Eurodollar Revolving Credit
Loans or Eurodollar Term Loans, as applicable, by giving the Administrative
Agent at least three Business Days’ prior irrevocable notice of such election.
Any such notice of conversion to Eurodollar Revolving Credit Loans or Eurodollar
Term Loans shall specify the length of the initial Interest Period or Interest
Periods therefor. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. All or any part of outstanding
Eurodollar Revolving Credit Loans, Eurodollar Term Loans and ABR Loans may be
converted as provided herein; provided that (i) no Loan may be converted into a
Eurodollar Revolving Credit Loan or Eurodollar Term Loan when any Event of
Default has occurred and is continuing, (ii) no Five-Year Loan may be converted
into a Eurodollar Revolving Credit Loan after the date that is one month prior
to the applicable Termination Date and (iii) no Term Loan may be converted into
a Eurodollar Term Loan after the date that is one month prior to the applicable
Termination Date.
(b)    Any Eurodollar Revolving Credit Loans and Eurodollar Term Loans may be
continued as such upon the expiration of the then current Interest Period with
respect thereto by Gannett giving notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided that no Eurodollar Revolving Credit Loan or Eurodollar
Term Loan may be continued as such (i) when any Event of Default has occurred
and is continuing or (ii) after the date that is one month prior to the
applicable Termination Date; and provided, further, that if Gannett shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Eurodollar
Revolving Credit Loans or Eurodollar Term Loans shall be automatically converted
to ABR Loans on the last day of such then expiring Interest Period.
Section 2.7    Minimum Amounts of Eurodollar Borrowings. All borrowings,
conversions and continuations of Five-Year Loans and Term Loans hereunder and
all selections

        

--------------------------------------------------------------------------------

30



of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Five-Year Loans or Term Loans, as applicable, comprising each
Eurodollar Borrowing shall be equal to $10,000,000 or a multiple of $1,000,000
in excess thereof and so that there shall not be more than 20 Eurodollar
Borrowings outstanding at any one time.
Section 2.8    Repayment of Loans; Evidence of Debt(a) Gannett hereby
unconditionally promises to pay (i) to each Five-Year Lender or 2018 Extending
Lender on the Extended Termination Date or 2018 Extended Termination Date, as
applicable (or such earlier date as the Five-Year Loans become due and payable
pursuant to Article VII or Section 2.6A), the unpaid principal amount of each
Five-Year Loan made by such Five-Year Lender, (ii) to each Term Lender on the
dates specified in Section 2.1C (or such earlier date as the Term Loans become
due and payable pursuant to Article VII), the unpaid principal amount of each
Term Loan specified in Section 2.1C made by such Lender, (iii) to each
Incremental Facility Lender on the applicable Incremental Facility Maturity Date
(or such earlier date as the Incremental Loans become due and payable pursuant
to Article VII or Section 2.6A), the unpaid principal amount of each Incremental
Loan made by such Incremental Facility Lender and (iv) to each applicable Lender
on the last day of the applicable Interest Period, the unpaid principal amount
of each Competitive Loan made by any such Lender. Gannett hereby further agrees
to pay interest in immediately available funds at the office of the
Administrative Agent on the unpaid principal amount of the Loans from time to
time from the date hereof until payment in full thereof at the rates per annum,
and on the dates, set forth in Section 2.9.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Gannett to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.
(c)    The Administrative Agent shall maintain the Register pursuant to Section
9.6(d), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Loan made hereunder,
the Type of each Loan made and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from Gannett to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder from Gannett and each Lender’s share
thereof.
(d)    The entries made in the Register and accounts maintained pursuant to
paragraphs (b) and (c) of this Section 2.8 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of Gannett therein recorded; provided, however, that the failure of
any Lender or the Administrative Agent to maintain such account, such Register
or such subaccount, as applicable, or any error therein, shall not in any manner
affect the obligation of Gannett to repay (with applicable interest) the Loans
made to Gannett by such Lender in accordance with the terms of this Agreement.

        

--------------------------------------------------------------------------------

31



Section 2.9    Interest Rates and Payment Dates. (a) Each ABR Loan shall bear
interest at a rate per annum equal to the ABR plus the Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to (i) in the case of each Eurodollar Revolving Credit Loan
and Eurodollar Term Loan, the Eurodollar Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin and (ii) in the case of each
Eurodollar Competitive Loan, the Eurodollar Rate for the Interest Period in
effect for such Borrowing plus (or minus, as the case may be) the Margin offered
by the Lender making such Loan and accepted by Gannett pursuant to Section 2.3.
(c)    Each Fixed Rate Loan shall bear interest at a rate per annum equal to the
fixed rate of interest offered by the Lender making such Loan and accepted by
Gannett pursuant to Section 2.3.
(d)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (e) of this Section 2.9
shall be payable from time to time on demand.
(e)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.9 plus 1% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus 1% and (ii) to the extent permitted under
applicable law, if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any fee or other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 1%, in each case, with respect to clauses (i)
and (ii) above, from the date of such non‑payment until such amount is paid in
full (as well after as before judgment).
Section 2.10    Fees. Gannett agrees to pay to the Administrative Agent, for the
account of the relevant Lenders, such fees as have been agreed by Gannett and
the Administrative Agent immediately prior to the Amendment and Restatement
Effective Date. Gannett agrees to pay to the Administrative Agent and to perform
any other obligations contained therein.
(b)    On the first Business Day following the last day of each March, June,
September and December and on the 2018 Extended Termination Date (or, if
earlier, on the date upon which both the Five-Year Commitments are terminated
and the Five-Year Loans are paid in full), Gannett shall pay to the
Administrative Agent, for the ratable account of the 2018 Extending Lenders, a
commitment fee for the period from and including the Amendment and Restatement
Effective Date to the last day of Five-Year Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the aggregate undrawn
Five-Year Commitments of such Lenders during the period for which payment is
made, payable on the first

        

--------------------------------------------------------------------------------

32



Business Day following the last day of each fiscal quarter of Gannett and on the
2018 Extended Termination Date (or, if earlier, on the date upon which both the
Five-Year Commitments are terminated and the Five-Year Loans are paid in full),
commencing on the first such date to occur after the Amendment and Restatement
Effective Date.
Section 2.11    Computation of Interest and Fees. (a) Interest payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans and Competitive Loans the rate
of interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. Fees payable pursuant hereto shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify Gannett and the relevant Lenders of each determination of a Eurodollar
Rate. Any change in the interest rate on a Loan resulting from a change in the
ABR or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify Gannett and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
Gannett and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of Gannett, deliver to Gannett a statement showing
the quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.11(a).
Section 2.12    Inability to Determine Interest Rate. If prior to the first day
of any Interest Period the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon Gannett) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, the
Administrative Agent shall give telecopy or telephonic notice thereof to Gannett
and the relevant Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans under the relevant Facility requested to be made
on the first day of such Interest Period shall be made as ABR Loans, (y) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall Gannett have the right to convert Loans under the relevant Facility to
Eurodollar Loans.
Section 2.13    Pro Rata Treatment and Payments. (a) Each borrowing of Five-Year
Loans and Term Loans from the Lenders hereunder, each payment by Gannett on
account of any fee hereunder and, subject to the last sentence of Section 2.4,
any reduction of the Commitments of the Lenders shall be made pro rata according
to the Five-Year Commitment Percentages or Term Percentage, as the case may be,
of the relevant Lenders. Subject to the last sentence of Section 2.4, each
payment (including each prepayment) by Gannett on account of

        

--------------------------------------------------------------------------------

33



principal of and interest on the Five-Year Loans shall be made pro rata
according to the respective outstanding principal amounts of the Five-Year Loans
then held by the Five-Year Lenders. Each payment by Gannett on account of
principal of and interest on any Borrowing of Competitive Loans shall be made
pro rata among the Lenders participating in such Borrowing according to the
respective principal amounts of their outstanding Competitive Loans comprising
such Borrowing. Each payment (including each prepayment) by Gannett on account
of principal of and interest on the Term Loans shall be made pro rata according
to the respective outstanding principal amounts of the Term Loans then held by
the Term Lenders. The amount of each principal prepayment of the Term Loans
shall be applied to reduce the then remaining installments of the Term Loans on
a pro rata basis. Amounts prepaid on account of Term Loans may not be
reborrowed.
(b)    All payments (including prepayments) to be made by Gannett hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without set-off or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Administrative Agent’s office specified in
Section 9.2, in Dollars and in immediately available funds. Notwithstanding the
foregoing, the failure by Gannett to make a payment (or prepayment) prior to
12:00 Noon on the due date thereof shall not constitute a Default or Event of
Default if such payment is made on such due date; provided, however, that any
payment (or prepayment) made after such time on such due date shall be deemed
made on the next Business Day for the purposes of interest and reimbursement
calculations. The Administrative Agent shall distribute such payments to the
relevant Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
(c)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to Gannett a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the

        

--------------------------------------------------------------------------------

34



Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans under the
relevant Facility, on demand, from Gannett. Nothing herein shall be deemed to
limit the rights of Gannett against any Lender who fails to make its share of
such borrowing available.
(d)    Unless the Administrative Agent shall have been notified in writing by
Gannett prior to the date of any payment being made hereunder that Gannett will
not make such payment to the Administrative Agent, the Administrative Agent may
assume that Gannett is making such payment, and the Administrative Agent may,
but shall not be required to, in reliance upon such assumption, make available
to the Lenders their respective pro rata shares of a corresponding amount. If
such payment is not made to the Administrative Agent by Gannett within three
Business Days of such required date, the Administrative Agent shall be entitled
to recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against Gannett.
Section 2.14    Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the initial date hereof:
(i)    shall subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or Issuing Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.15 and changes in the rate of tax on the overall net income
of such Lender or Issuing Lender);
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets held
by, deposits or other liabilities in or for the account of, advances, loans or
other extensions of credit by, or any other acquisition of funds by, any office
of such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or
(iii)    shall impose on such Lender any other condition affecting Eurodollar
Loans;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, Gannett shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any

        

--------------------------------------------------------------------------------

35



additional amounts pursuant to this paragraph, it shall promptly notify Gannett
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled. Gannett shall not be liable in respect of any such increased
costs to, or reduced amount of any sum received or receivable by, any Lender
pursuant to this Section 2.14(a) with respect to any interest, fees or other
amounts accrued by such Lender more than 15 days prior to the date notice
thereof is given to Gannett pursuant to this Section 2.14(a).
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the initial date hereof shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital or liquidity requirements) by an amount deemed by such Lender to be
material, then from time to time, within 15 days after submission by such Lender
to Gannett (with a copy to the Administrative Agent) of a written request
therefor, Gannett shall pay to such Lender such additional amount or amounts as
will compensate such Lender for such reduction; provided that Gannett shall not
be required to compensate a Lender pursuant to this paragraph for any amounts
incurred more than 30 days prior to the date that such Lender notifies Gannett
of such Lender’s intention to claim compensation therefor; and provided further
that, if the circumstances giving rise to such claim have a retroactive effect,
then such 30 day period shall be extended to include the period of such
retroactive effect.
(c)    A certificate, setting forth a reasonably detailed explanation as to the
reason for any additional amounts payable pursuant to this Section 2.14,
submitted by any Lender to Gannett (with a copy to the Administrative Agent)
shall be conclusive in the absence of manifest error. The obligations of Gannett
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
Section 2.15    Taxes. (a) All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on the Administrative Agent
or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any

        

--------------------------------------------------------------------------------

36



amounts payable to the Administrative Agent, the Issuing Lender or any Lender
(as determined in the good faith discretion of the applicable withholding
agent),(i) such amounts shall be paid to the relevant Governmental Authority in
accordance with applicable law and (ii) the amounts so payable by the applicable
Loan Party to the Administrative Agent, the Issuing Lender or such Lender shall
be increased to the extent necessary to yield to the Administrative Agent, the
Issuing Lender or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement, provided, however, that the applicable
Loan Party shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) of this
Section, (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time the Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from such Loan Party with respect to such Non-Excluded Taxes pursuant to
this paragraph or (iii) any U.S. federal withholding taxes imposed under FATCA.
(b)    In addition, Gannett shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Whenever any Taxes are payable by Gannett to a Governmental Authority
pursuant to this Section 2.15, as promptly as possible thereafter Gannett shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of an original official
receipt received by Gannett showing payment thereof.
(d)    (i) Each Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code shall deliver to Gannett and the Administrative Agent on
or before the date on which it becomes a party to this Agreement two properly
completed and duly signed copies of U.S. Internal Revenue Service (“IRS”) Form
W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal withholding tax. Each Lender (or Transferee) that is not a “United
States person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to Gannett and the Administrative Agent (or, in the case
of a Participant, to the Lender from which the related participation shall have
been purchased) (i) two copies of IRS Form W-8BEN, Form W-8ECI or Form W-8IMY,
as applicable (together with any applicable underlying IRS forms), (ii) in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit E and the
applicable IRS Form W-8, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
payments under this Agreement, or (iii) any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit Gannett and the Administrative Agent to determine the
withholding or deduction required to be

        

--------------------------------------------------------------------------------

37



made. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement or designates a new lending office
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation). In addition, each Non-U.S. Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify Gannett and the Administrative Agent at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to Gannett and the Administrative Agent (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.
(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Gannett and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Gannett or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Gannett or the Administrative
Agent as may be necessary for Gannett and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(d)(ii), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(e)    The Loan Parties shall jointly and severally indemnify the Administrative
Agent, the Issuing Lender, and any other Lender, within 10 days after demand
therefor, for the full amount of any Non-Excluded Taxes or Other Taxes
(including Non-Excluded Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Administrative Agent, Issuing Lender or other Lender, or required to be withheld
or deducted from a payment to such Administrative Agent, Issuing Lender or other
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Gannett by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(f)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.6(b) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the

        

--------------------------------------------------------------------------------

38



relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).
(g)    If the Administrative Agent, the Issuing Lender or any Lender receives a
refund in respect of any amounts paid by Gannett pursuant to this Section 2.15,
which refund in the reasonable judgment of such Administrative Agent, Issuing
Lender or such Lender is allocable to such payment, it shall pay the amount of
such refund to Gannett, net of all reasonable out-of-pocket expenses of the
Administrative Agent, the Issuing Lender or such Lender, provided however, that
Gannett, upon the request of such Lender, Issuing Lender or the Administrative
Agent, agrees to repay the amount paid over to Gannett to the Administrative
Agent, the Issuing Lender or such Lender in the event such Administrative Agent,
Issuing Lender or the Lender is required to repay such refund. Nothing contained
herein shall interfere with the right of the Administrative Agent or any Lender
to arrange its tax affairs in whatever manner it deems fit nor oblige the
Administrative Agent, the Issuing Lender or any Lender to apply for any refund
or to disclose any information relating to its affairs or any computations in
respect thereof.
(h)    The agreements in this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(i)    For purposes of this Section 2.15, the term “applicable law” includes
FATCA.
Section 2.16    Indemnity. Gannett agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense that such Lender sustains or
incurs as a consequence of (a) default by Gannett in making a borrowing of,
conversion into or continuation of Eurodollar Loans after Gannett has given a
notice requesting the same in accordance with the provisions of this Agreement,
(b) default by Gannett in making any prepayment of or conversion from Eurodollar
Loans after Gannett has given a notice thereof in accordance with the provisions
of this Agreement or (c) the making of a prepayment of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to Gannett by any Lender shall be conclusive in the

        

--------------------------------------------------------------------------------

39



absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
Section 2.17    Change of Lending Office.Each Lender and each Issuing Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.14 or 2.15(a) with respect to such Lender or Issuing Lender, it will,
if requested by Gannett, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of Gannett or the rights of any Lender or Issuing Lender pursuant to
Section 2.14 or 2.15(a).
Section 2.18    Replacement of Lenders. Gannett shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.14 or Section 2.15(a), (b) defaults in its obligation to make Loans hereunder
or (c) is a “Non-Consenting Lender” (as defined below in this Section 2.18);
provided that all such replaced Lenders are replaced with a replacement
financial institution and/or one or more increased Five-Year Commitments from
one or more other Lenders; provided that (i) such replacement does not conflict
with any Requirement of Law, (ii) prior to any such replacement, such Lender
shall have taken no action under Section 2.17 so as to eliminate the continued
need for payment of amounts owing pursuant to Section 2.14 or 2.15(a), (iii) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) Gannett shall be liable to such replaced Lender under Section 2.16 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (v) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vi) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 9.6 (provided that
Gannett shall be obligated to pay the registration and processing fee referred
to therein), (vii) until such time as such replacement shall be consummated,
Gannett shall pay all additional amounts (if any) required pursuant to Section
2.14 or Section 2.15(a), as the case may be, (viii) any such replacement shall
not be deemed to be a waiver of any rights that Gannett, the Administrative
Agent or any other Lender shall have against the replaced Lender, and (ix) the
replacement financial institution shall consent, at the time of such assignment,
to each matter in respect of which such Non-Consenting Lenders refused to
consent.
(b)    In the event that (i) Gannett or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all Lenders in accordance with
the terms of Section 9.1 and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
Section 2.19    [Reserved].

        

--------------------------------------------------------------------------------

40



Section 2.20    L/C Commitment. (a) (i) Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the L/C
Participants set forth in Section 2.20(e), agrees to issue letters of credit
(“Letters of Credit”) for the account of Gannett on any Business Day during the
Five-Year Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit to the extent that, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Five-Year Available Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Five-Year Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Application therefore, whether or not such maximum face amount is in effect at
such time.
(ii) The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit to the extent (a) that such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law, (b) any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Amendment
and Restatement Effective Date, or shall impose upon the Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Amendment and
Restatement Effective Date and which the Issuing Lender in good faith deems
material to it or (c) the issuance of such Letter of Credit would violate one or
more policies of the Issuing Lender applicable to letters of credit generally.
(iii)    Subject to the provisions of Section 2.6A(c), on the Extended
Termination Date (and without any further action), and to the extent that the
Five-Year Commitments shall not have terminated at or prior to such time, the
interests in the Issuing Lender’s obligations and rights under and in respect of
each outstanding Letter of Credit shall be reallocated so that each 2018
Extending Lender shall be an L/C Participant with respect to an undivided
interest equal to such 2018 Extending Lender’s Five-Year Commitment Percentage
as of such date in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit and the amount of each draft paid by the
Issuing Lender thereunder.
(iv) Subject to the provisions of Section 2.6A(c), on the Amendment and
Restatement Effective Date (and without any further action), and to the extent
that the Five-Year Commitments shall not have terminated at or prior to such
time, the interests in the Issuing Lender’s obligations and rights under and in
respect of each outstanding Letter of Credit shall be reallocated so that each
Five-Year Lender shall be an L/C Participant with respect to an

        

--------------------------------------------------------------------------------

41



undivided interest equal to such Lender’s Five-Year Commitment Percentage as of
such date in the Issuing Lender’s obligations and rights under and in respect of
each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.
(v) Pursuant to the Amendment and Restatement, the Existing Letters of Credit
will automatically, without any further action on the part of any Person, be
deemed to be Letters of Credit issued hereunder on the Amendment and Restatement
Effective Date for the account of Gannett.


(b)    Procedure for Issuance of Letters of Credit. Gannett may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein or otherwise on
file with the Administrative Agent (with a copy to the Administrative Agent) an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Unless the Issuing Lender has received
written notice from any Lender or the Administrative Agent at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit that the conditions precedent set forth in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the Issuing
Lender shall, on the requested date, issue a Letter of Credit or enter into the
applicable amendment, as the case may be, in accordance with its customary
procedures (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto).  The Issuing Lender shall furnish a copy of
such Letter of Credit to Gannett promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof). A Letter of Credit shall be issued
only to the extent (and upon issuance of each Letter of Credit Gannett shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the L/C Obligations shall not exceed the L/C
Commitment and (ii) the aggregate amount of the Five-Year Extensions of Credit
shall not exceed the aggregate Five-Year Commitments. Such Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).
(c)    Fees and Other Charges. Gannett will pay a fee on all outstanding Letters
of Credit at a per annum rate equal to the Applicable Margin then in effect with
respect to Eurodollar Loans under the Five-Year Facility, shared ratably among
the Five-Year Lenders and payable quarterly in arrears on each Fee Payment Date
after the issuance date. In addition to the foregoing fee, Gannett shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
(d)    L/C Participations. (i) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and

        

--------------------------------------------------------------------------------

42



purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Five-Year Commitment Percentage in the Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit and the
amount of each draft paid by the Issuing Lender thereunder. Each L/C Participant
agrees with the Issuing Lender that, if a draft is paid under any Letter of
Credit for which the Issuing Lender is not reimbursed in full by Gannett in
accordance with the terms of this Agreement, such L/C Participant shall pay to
the Issuing Lender upon demand an amount equal to such L/C Participant’s
Five-Year Commitment Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender,
Gannett or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article IV, (iii) any adverse change in the
condition (financial or otherwise) of Gannett, (iv) any breach of this Agreement
by Gannett, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(ii)    If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 2.20(d)(i) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
2.20(d)(i) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Five-Year Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
(iii)    Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 2.20(d)(i), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from
Gannett or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

        

--------------------------------------------------------------------------------

43



(e)    Reimbursement Obligation of Gannett. If any draft is paid under any
Letter of Credit, Gannett shall reimburse the Issuing Lender for the amount of
(a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that Gannett
receives notice of such draft, if such notice is received on such day prior to
11:00 A.M., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that Gannett receives such notice.
Each such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.9(a) and (y) thereafter,
Section 2.9(e).
(f)    Obligations Absolute. Gannett’s obligations under this Section 2.20 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that Gannett may have or have
had against the Issuing Lender, any beneficiary of a Letter of Credit or any
other Person. Gannett also agrees with the Issuing Lender that the Issuing
Lender shall not be responsible for, and Gannett’s Reimbursement Obligations
under Section 2.20(e) shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among Gannett and any beneficiary of any Letter of Credit or
any other party to which such Letter of Credit may be transferred or any claims
whatsoever of Gannett against any beneficiary of such Letter of Credit or any
such transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender. Gannett agrees that any action lawfully taken
or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on Gannett and shall not
result in any liability of the Issuing Lender to Gannett.
(g)     Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify Gannett and
the Administrative Agent of the date and amount thereof. The responsibility of
the Issuing Lender to Gannett in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining,
using reasonable care, that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
(h)     Payments. Any payments and reimbursements due to the Issuing Lender
hereunder shall be remitted to the Administrative Agent which shall, in turn,
remit such funds to the Issuing Lender.

        

--------------------------------------------------------------------------------

44



(i)    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section
2.20, the provisions of this Section 2.20 shall apply.
Section 2.21    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    if any L/C Obligations exists at the time a Lender becomes a Defaulting
Lender then within one Business Day following notice by the Administrative
Agent, Gannett shall cash collateralize such Defaulting Lender’s Five-Year
Commitment Percentage of the L/C Obligations in accordance with the procedures
satisfactory to the Administrative Agent for so long as such L/C Obligations are
outstanding;
(b)    so long as any Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by cash collateral
provided by Gannett.

ARTICLE III
Representations and Warranties
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue and/or participate in Letters of Credit, Gannett
hereby represents and warrants to the Administrative Agent and each Lender that:
Section 3.1    Organization; Powers. Gannett and each of its Subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation. Except where the failure to do so,
individually or in the aggregate, would result in a Material Adverse Effect,
Gannett and each of its Subsidiaries is duly qualified to do business as a
foreign corporation and is in good standing in all states in which it owns
substantial properties or in which it conducts a substantial business and its
activities make such qualifications necessary.
Section 3.2    Financial Condition; No Material Adverse Effect. On or as of the
Amendment and Restatement Effective Date, Gannett has furnished to each of the
Lenders copies of either its Annual Report for 2012 or a report on Form 8-K,
containing in either case, copies of its consolidated balance sheet as of
December 30, 2012 and the related statements of consolidated income and changes
in shareholders’ equity and cash flows for 2012, all reported on by Ernst &
Young LLP, independent public accountants. The financial statements contained in
such Annual Report or report on Form 8-K (including the related notes) fairly
present Gannett’s consolidated financial condition as of their respective dates
and the consolidated results of the operations of Gannett and its Subsidiaries
for the periods then ended, and have been prepared in accordance with GAAP.
Gannett and its Subsidiaries had no Material liabilities as of December 30, 2012
not reflected in the consolidated balance sheet as of December 30, 2012 or the
related

        

--------------------------------------------------------------------------------

45



notes as of said date, and from that date to the Amendment and Restatement
Effective Date there has been no Material change in the business or financial
condition of Gannett and its Subsidiaries taken as a whole which has not been
publicly disclosed.
Section 3.3    Properties. As of the Amendment and Restatement Effective Date,
Gannett and its Subsidiaries owned absolutely, free and clear of all Liens, all
of the real or personal property reflected in the consolidated balance sheet
dated as of December 30, 2012 referred to in Section 3.2 and all other property
acquired by them, respectively after December 30, 2012 except such property as
has been disposed of in the ordinary course of business, and except for (i)
easements, restrictions, exceptions, reservations or defects which, in the
aggregate, do not materially interfere with the continued use of such property
or materially affect the value thereof to Gannett or its Subsidiaries, (ii)
Liens, if any, for current taxes not delinquent, and (iii) Liens reflected on
such consolidated balance sheet or not otherwise prohibited by Section 6.1. As
of the Amendment and Restatement Effective Date, Gannett and its Subsidiaries
enjoy peaceful and undisturbed possession of their properties which are held
under lease and all such leases are in good standing and valid and binding
obligations of the lessors in full force and effect, except for exceptions,
reservations or defects which in the aggregate do not materially interfere with
the continued use of such property or materially affect the value thereof to
Gannett or its Subsidiaries.
Section 3.4    Litigation. There are no actions, suits, or proceedings pending
or, to Gannett’s knowledge, threatened against or affecting it or any Subsidiary
in or before any court or foreign or domestic governmental instrumentality, and
neither Gannett nor any Subsidiary is in default in respect of any order of any
such court or instrumentality which, in Gannett’s opinion, are Material.
Section 3.5    No Conflicts. Neither the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated, nor
compliance with the terms and provisions hereof will conflict with or result in
a breach of any of the provisions of Gannett’s restated certificate of
incorporation, as amended, or by-laws, as amended, or any law or regulation, or
any order of any court or governmental instrumentality, or any agreement or
instrument by which Gannett is bound, or constitute a default thereunder, or
result in the imposition of any Lien not permitted under this Agreement upon any
of Gannett’s property.
Section 3.6    Taxes. To the best of Gannett’s knowledge, Gannett and its
Subsidiaries have filed all tax returns which are required to be filed by any
jurisdiction, and have paid all taxes which have become due pursuant to said
returns or pursuant to any assessments against it or its Subsidiaries, except to
the extent only that such taxes are not material or are being contested in good
faith by appropriate proceedings.
Section 3.7    Authorization; Enforceability. The execution and delivery of this
Agreement and the making of all Borrowings permitted by the provisions hereof
have been duly authorized by all necessary corporate action on the part of
Gannett; this Agreement has been duly and validly executed and delivered by
Gannett and constitutes Gannett’s valid and legally binding agreement
enforceable in accordance with its terms; and the Borrowings when made, will
constitute valid and binding obligations of Gannett enforceable in accordance
with the terms

        

--------------------------------------------------------------------------------

46



of this Agreement, except as limited by applicable bankruptcy, insolvency,
moratorium, reorganization or other laws, judicial decisions or principles of
equity relating to or affecting the enforcement of creditors rights or
contractual obligations generally.
Section 3.8    Environmental Matters. In the ordinary course of its business,
Gannett becomes aware from time to time of the effect of Environmental Laws on
its business, operations and properties and the business, operations and
properties of its Subsidiaries, and it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties then owned or
operated by Gannett or its Subsidiaries, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, including any periodic or
permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted at such properties, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of these evaluations, Gannett has reasonably concluded
that Environmental Laws are unlikely to have a Material Adverse Effect.
Section 3.9    No Change. Since December 30, 2012, there has been no development
or event that has had or would have a Material Adverse Effect.
Section 3.10    Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, Gannett will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U‑1, as applicable,
referred to in Regulation U.
Section 3.11    No Default. Neither Gannett nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that would have a Material Adverse Effect.
Section 3.12    Investment Company Act; Federal Regulations. Gannet is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
ARTICLE IV

Conditions
The obligation of each Lender to make a Loan and issue and/or participate in
Letters of Credit hereunder is subject to the accuracy, as of the date hereof,
of the representations and warranties herein contained and to the satisfaction
of the following further condition:

        

--------------------------------------------------------------------------------

47



(a)    On the date of each Borrowing (i) no Default or Event of Default shall
have occurred and be continuing and (ii) the representations and warranties
contained in Sections 3.1, 3.5 and 3.7 shall be true and correct in all material
respects on and as of such date as if made on and as of such date. Each
Borrowing hereunder shall constitute a representation and warranty by Gannett as
of the date of such extension of credit that the conditions contained in this
Article IV(a) have been satisfied.
ARTICLE V
Affirmative Covenants.
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and Letter of Credit and all fees payable hereunder shall
have been paid in full, Gannett covenants and agrees with the Lenders that it
shall and shall cause each of its Subsidiaries to:
Section 5.1    Financial Statements and Other Information. Furnish to the
Administrative Agent and the Lenders:
(a)    within 60 days after the end of each of the first three quarterly periods
in each fiscal year, its consolidated statements of income for such quarterly
period and for the period from the beginning of the fiscal year to the end of
such quarterly period and its consolidated balance sheet at the end of that
period, all in reasonable detail, subject, however, to year-end audit
adjustments, together with a certificate of compliance and no default in
substantially the form of Exhibit G certified by an appropriate financial
officer of Gannett;
(b)    within 120 days after and as of the close of each fiscal year, Gannett’s
Annual Report to shareholders for such fiscal year, containing copies of its
consolidated income statement, consolidated balance sheet and changes in
shareholders’ equity and cash flows for such fiscal year accompanied by a report
by Ernst & Young LLP or some other accounting firm of national reputation
selected by Gannett, based on their examination of such financial statements,
which examination shall have been conducted in accordance with generally
accepted auditing standards and which report shall indicate that the financial
statements have been prepared in accordance with GAAP, together with a
certificate of compliance and no default in substantially the form of Exhibit G,
certified by an appropriate financial officer of Gannett;
(c)    promptly upon their becoming available, copies of all regular and
periodic financial reports, if any, which Gannett or any of its Subsidiaries
shall file with the Securities and Exchange Commission or with any securities
exchange;
(d)     promptly upon their becoming available, copies of all prospectuses of
Gannett and all reports, proxy statements and financial statements mailed by
Gannett to its shareholders generally; and

        

--------------------------------------------------------------------------------

48



(e)    such other information respecting the financial condition and affairs of
Gannett and its subsidiaries as any of the Lenders may from time to time
reasonably request.
The financial statements of Gannett and its Subsidiaries hereafter delivered to
the Lenders pursuant to this Section 5.1 will fairly set forth the financial
condition of Gannett and its Subsidiaries as of the dates thereof, and the
results of Gannett’s and its Subsidiaries’ operations for the respective periods
stated therein, all in accordance with GAAP.
Section 5.2    Payment of Obligations. Duly pay and discharge all (i)
obligations when due and (ii) taxes, assessments and governmental charges of
which Gannett has knowledge assessed against it or against its properties prior
to the date on which penalties are attached thereto, except in each case where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
Section 5.3    Books and Records; Inspection Rights. (a) Keep proper books of
records and account in which true and correct entries, in all material respects,
are made of all dealings in relation to its business and activities and (b)
permit any Lender, upon reasonable request, to inspect at all reasonable times
its properties, operations and books of account.
Section 5.4    Notices of Material Events. Promptly give notice to the
Administrative Agent and each Lender of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
Gannett or any of its Subsidiaries or (ii) litigation, investigation or
proceeding that may exist at any time between Gannett or any of its Subsidiaries
and any Governmental Authority, that in either case, if not cured or if
adversely determined, as the case may be, would have a material adverse effect
on (A) the business, assets, operations or condition, financial or otherwise, of
Gannett and its Subsidiaries taken as a whole or (B) the validity or
enforceability of this Agreement or the material rights or remedies of the
Administrative Agent and the Lenders hereunder; and
(c)    any other development or event that has had or would have a Material
Adverse Effect.
Each notice pursuant to this Section 5.4 shall be accompanied by a statement of
an appropriate officer of Gannett setting forth details of the occurrence
referred to therein and stating what action it proposes to take with respect
thereto.
Section 5.5    Existence; Conduct of Business. Do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and its rights, licenses, permits, privileges and franchises related
to the conduct of its business, except (other than with respect to Gannett’s
legal existence) where the failure to do so would not reasonably be

        

--------------------------------------------------------------------------------

49



expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation or other transaction permitted under
Section 6.2.
Section 5.6    Maintenance of Properties; Insurance. (a) Keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
Section 5.7    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
have a material adverse effect on (a) the business, assets, operations or
condition, financial or otherwise, of Gannett and its Subsidiaries taken as a
whole or (b) the validity or enforceability of this Agreement or the material
rights or remedies of the Administrative Agent and the Lenders hereunder.
Section 5.8    Debt Ratings. With respect to Gannett, use its reasonable best
efforts to maintain at all times a senior unsecured long-term debt rating from
either S&P or Moody’s.
Section 5.9    Guarantee. With respect to any new Material Domestic Subsidiary
created or acquired after the Amendment and Restatement Effective Date (which
shall include any existing Subsidiary that becomes a Material Domestic
Subsidiary), cause such Material Domestic Subsidiary to execute and deliver to
the Administrative Agent, within 30 days after such creation or acquisition or,
with respect to any existing Subsidiary that becomes a Material Domestic
Subsidiary, within 30 days after the date that financial statements for the Test
Period with respect to which such determination is made have been or required to
be delivered pursuant to Sections 5.1(a) and (b), a Guarantee Agreement for such
Material Domestic Subsidiary thereafter created, acquired or determined.
Notwithstanding the foregoing, each Material Domestic Subsidiary shall execute
and deliver a Guarantee Agreement no later than the date upon which any such
Material Domestic Subsidiary becomes a guarantor of any of Gannett’s outstanding
notes, bonds or debentures.
Section 5.10    Restrictive Agreements. Gannett shall provide to the
Administrative Agent, no later than 5 Business Days after the execution thereof,
any agreements with respect to (a) unsecured Indebtedness for borrowed money of
one or more Guarantors resulting from Guarantees of Indebtedness for borrowed
money of Gannett incurred after the Amendment and Restatement Effective Date and
(b) unsecured, non-guaranteed indebtedness of Gannett for borrowed money (other
than Pari Passu Indebtedness and Permitted Commercial Paper) executed on or
after the Amendment and Restatement Effective Date that contain (i) any
financial covenants which are more restrictive than the financial covenants
contained in this Agreement, (ii) in the case of senior credit facilities, any
representations and warranties more restrictive than those set forth in this
Agreement, (iii) in the case of senior credit facilities, any other covenants
(except pricing and redemption premiums) or events of default which are more
restrictive than the covenants and events of default set forth in this Agreement
or (iv) in the case of notes, debt securities or similar instruments, any other
covenants (except pricing and

        

--------------------------------------------------------------------------------

50



redemption premiums) or events of default which are more restrictive than the
covenants and events of default applicable to the 2017 Notes, whether or not the
2017 Notes are outstanding.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and Letter of Credit and all fees payable hereunder have
been paid in full, Gannett covenants and agrees with the Lenders that, it shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:
Section 6.1    Liens. Create, incur, assume or permit to exist any Lien on any
of its properties or assets now owned or hereafter acquired by it, without
making provision satisfactory to the Lenders whereby the Lenders obtain an equal
and ratable or prior Lien as security for the payment of the Borrowings; or
transfer any of its assets for the purpose of subjecting them to the payment of
obligations prior in payment to any of its general creditors; or allow any
liability of, or claims, or demands against it, or any of its Subsidiaries, to
exist for more than 30 days if the liability, claim or demand might by law be
given any priority over those of its general creditors; provided, however, that
none of the above shall prohibit Gannett or any Subsidiary from creating or
allowing any of the following to exist:
(a)    Liens, so long as the aggregate outstanding principal amount of
indebtedness of Gannett and its Subsidiaries secured by all such Liens does not
exceed 5% of Total Shareholders’ Equity;
(b)    leases of all types, whether or not such leases constitute leasebacks of
property sold or transferred by Gannett or any Subsidiary;
(c)    pledges and deposits securing the payment of workmen’s compensation or
insurance premiums, good-faith deposits in connection with tenders, contracts
(other than contracts for the payment of borrowed money) or leases, deposits to
secure surety or appeal bonds, liens, pledges or deposits in connection with
contracts made with or at the request of the United States Government or any
agency thereof, or pledges or deposits for similar purposes made in the ordinary
course of business;
(d)    liens securing taxes, assessments or governmental or other charges or
claims for labor, materials or supplies which are not delinquent or which are
being contested in good faith by appropriate proceedings and liens,
restrictions, easements, licenses on the use of property or minor irregularities
in the title thereof, which do not, in Gannett’s opinion, in the aggregate
materially impair their use in Gannett’s and its Subsidiaries’ business;
(e)    Liens on the assets of any Person which becomes a Subsidiary of Gannett
after the date of this Agreement to the extent that such liens existed prior to
the date of acquisition of such corporation by Gannett; provided that such Liens
existed at the time

        

--------------------------------------------------------------------------------

51



such Person became a Subsidiary of Gannett and were not created in anticipation
thereof; and
(f)    cash collateralization established pursuant to Section 2.21.
Section 6.2    Fundamental Changes. Merge, consolidate, sell, lease, transfer or
otherwise dispose of all or substantially all of its assets, unless immediately
after giving effect to such transaction, it shall be in compliance with Sections
6.1 and 6.3 hereof and, in the case of a merger or consolidation by Gannett,
Gannett shall be the survivor corporation.
Section 6.3    Total Leverage Ratio. (a) Prior to the Acquisition Date, permit
the Total Leverage Ratio as of the last day of any Test Period ending during any
period set forth below to be less than the ratio set forth opposite such period:
Period
Total 
Leverage Ratio
Amendment and Restatement Effective Date through the date which is eighteen
months after the Amendment and Restatement Effective Date (the “Eighteen Month
Anniversary Date”)
3.50 to 1.00
Eighteen Month Anniversary Date through the date which is thirty months after
the Amendment and Restatement Effective Date (the “Thirtieth Month Anniversary
Date”)
3.25 to 1.00
Thirtieth Month Anniversary Date and thereafter
3.00 to 1.00



(d)     On or after the Acquisition Date, permit the Total Leverage Ratio as of
the last day of any Test Period ending during any period set forth below to be
less than the ratio set forth opposite such period:

        

--------------------------------------------------------------------------------

52



Period
Total 
Leverage Ratio
Amendment and Restatement Effective Date through the Eighteen Month Anniversary
Date
4.00 to 1.00
Eighteen Month Anniversary Date through the Thirtieth Month Anniversary Date
3.75 to 1.00
Thirtieth Month Anniversary Date and thereafter
3.50 to 1.00



Section 6.4    [Reserved].
Section 6.5    [Reserved].
Section 6.6    Transfer of Assets.
(a)     No Guarantor shall be permitted to transfer any assets to Gannett,
except for (i) such transfers as are necessary to accomplish reasonably
substantial tax savings (provided that prior to or concurrently with the
effectiveness of such transfers, Gannett shall have furnished to the
Administrative Agent a certificate of an appropriate financial officer of
Gannett certifying that such transfers are reasonably necessary to achieve
reasonably substantial tax savings), (ii) transfers of assets made in the
ordinary course of business, (iii) transfers by operation of law or that are
reasonably necessary in order to comply with changes in any Requirement of Law,
and (iv) transfers as a result of a corporate restructuring of Gannett and its
consolidated subsidiaries, where no Default or Event of Default would result
from such restructuring and Gannett remains in compliance with Section 6.6(b)
after giving effect to such restructuring. For the avoidance of doubt, Gannett
and the Lenders agree that aggregate annual tax savings in excess of $1,000,000
shall constitute “reasonably substantial tax savings” for the purposes of this
Section 6.6.
(b)    Gannett shall not own greater than 30% (the “CTA Percentage”) of the
Consolidated Tangible Assets of Gannett and its Domestic Subsidiaries; provided,
however, that upon the occurrence of (i) any Material Disposition by Gannett or
a Domestic Subsidiary, (ii) any unusual or extraordinary impairment charges or
acceleration of depreciation by Gannett or any Domestic Subsidiaries in excess
of $50,000,000 in the aggregate in any Test Period, or (iii) any asset transfers
from Gannett or to Gannett (as permitted by Section 6.6(a)(i) or Section
6.6(a)(iii)) (each, a “CTA Adjustment Event”), in each case where no Default or
Event of Default would otherwise

        

--------------------------------------------------------------------------------

53



result from such CTA Adjustment Event, the CTA Percentage shall increase or
decrease, as applicable, by multiplying the then current CTA Percentage by a
fraction, the numerator of which shall be the Consolidated Tangible Assets of
Gannett and its Domestic Subsidiaries as of the end of the prior period, and the
denominator of which shall be the Consolidated Tangible Assets of Gannett and
its Domestic Subsidiaries on a pro forma basis, giving effect to such CTA
Adjustment Event, as of the end of such prior period; provided further, that the
CTA Percentage shall not be decreased to below 30% in accordance with this
proviso.
(c)    Neither Gannett nor any Subsidiary shall be permitted to dispose of any
of its property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except any sale, lease, sale and leaseback, assignment, conveyance,
transfer or other dispositions (each, a “Disposition”) of property or Capital
Stock so long as after giving pro forma effect to such Disposition as if such
Disposition had occurred on the first day of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.1(a) or
(b), the Broadcasting Assets shall contribute no less than 30% of Consolidated
EBITDA of Gannett and its Subsidiaries; provided, however, that the foregoing
limitation shall not apply to any Dispositions that are reasonably necessary in
order to comply with any Requirement of Law or changes therein.
Section 6.7    Amendments to Acquisition Documentation. Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the Acquisition Documentation which becomes effective after the Amendment and
Restatement Effective Date except for any such amendment, supplement or
modification that could not reasonably be expected to be materially adverse to
the Lenders.
ARTICLE VII
Events of Default
Section 7.1    Events of Default. The following are Events of Default:
(a)    Gannett shall fail to pay when due in accordance with the terms hereof
(i) any principal on any Loan and such failure shall have continued for a period
of three Business Days or (ii) any interest on any Loan, or any other amount
payable hereunder, and such failure shall have continued for a period of five
Business Days.
(b)    Gannett shall (A) default in any payment of principal or of interest on
any other obligation for borrowed money in excess of $50,000,000 beyond any
grace period provided with respect thereto, or (B) default in the performance of
any other agreement, term or condition contained in any agreement under which
any such obligation is created, if the effect of such default is to cause such
obligation to be accelerated or become due prior to its stated maturity.

        

--------------------------------------------------------------------------------

54



(c)    Any representation or warranty herein made by Gannett, or any certificate
or financial statement furnished by Gannett pursuant to the provisions hereof,
shall prove to have been false or misleading in any material respect as of the
time made or furnished and Gannett shall fail to take corrective measures
satisfactory to the Required Lenders within 30 days after notice thereof to
Gannett from any Lender or the Administrative Agent or by Gannett to the
Administrative Agent.
(d)    Gannett shall default in the performance of any other covenant, condition
or provision hereof (other than as provided in paragraphs (a), (c) or (h) of
this Section) and such default shall not be remedied to the satisfaction of the
Required Lenders within a period of 30 days after notice thereof to Gannett from
any Lender or the Administrative Agent or by Gannett to the Administrative
Agent.
(e)    Gannett or any Subsidiary with more than $100,000,000 in revenue in the
preceding fiscal year (other than Gannett Satellite Information Network, Inc.)
shall (A) apply for or consent to the appointment of a receiver, trustee, or
liquidator of Gannett or such Subsidiary, (B) make a general assignment for the
benefit of creditors, or (C) file a voluntary petition in bankruptcy or a
petition or an answer seeking reorganization or an arrangement with creditors or
take advantage of any insolvency law or an answer admitting the material
allegations of a petition filed against Gannett or such Subsidiary in any
bankruptcy, reorganization or insolvency proceeding, or corporate action shall
be taken by Gannett for the purpose of affecting any of the foregoing.
(f)    An order, judgment or decree shall be entered, without the application,
approval or consent of Gannett, by any court of competent jurisdiction,
approving a petition seeking reorganization of Gannett or appointing a receiver,
trustee or liquidator of Gannett or of all or a substantial part of the assets
of Gannett, and such order, judgment or decree shall continue unstayed and in
effect for any period of ninety (90) consecutive days.
(g)    One or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess of $100,000,000 shall be rendered against Gannett,
any Subsidiary or any combination thereof, and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed or bonded.
(h)    Gannett shall default in the performance of any covenant, condition or
provision contained in Section 5.9 or Section 6.3 of this Agreement and, in the
case of Section 6.3, such default shall have continued for a period of five
Business Days; provided, however, that after the Amendment and Restatement
Effective Date, such five Business Day period shall not commence until the
financial statements with respect to such Test Period have been or are required
to be delivered pursuant to Sections 5.1(a) and (b).
Section 7.2    Remedies. If an Event of Default shall occur and be continuing:

        

--------------------------------------------------------------------------------

55



(a)    If an Event of Default specified in Section 7.1(e) or (f) shall occur and
be continuing, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable.
(b)     If an Event of Default other than those specified in Section 7.1(e) or
(f) shall occur and be continuing, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to Gannett, declare Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to Gannett,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement (including all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, Gannett shall as soon as
practicable thereafter, but in no event later than one Business Day thereafter,
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of Gannett hereunder. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of Gannett hereunder shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
Gannett (or such other Person as may be lawfully entitled thereto).
(c)    Except as expressly provided above in this Article, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by
Gannett.
(d)    Any Lender giving any notice to Gannett under this Article VII shall
simultaneously give like notice to the Administrative Agent.
ARTICLE VIII
The Administrative Agent
Section 8.1    Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent,

        

--------------------------------------------------------------------------------

56



in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
Section 8.2    Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys‑in‑fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in‑fact selected by it with reasonable care.
Section 8.3    Exculpatory Provisions. Neither the Administrative Agent nor any
of its respective officers, directors, employees, agents, attorneys‑in‑fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
Section 8.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Gannett and the Guarantors),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any promissory note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive

        

--------------------------------------------------------------------------------

57



such advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
Section 8.5    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or Gannett
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
Section 8.6    Non‑Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys‑in‑fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.

        

--------------------------------------------------------------------------------

58



Section 8.7    Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
Gannett and without limiting the obligation of Gannett to do so), ratably
according to their respective Aggregate Commitment Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Commitment Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.
Section 8.8    Agent in Its Individual Capacity. The Administrative Agent and
its affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Loan Party as though the Administrative Agent were
not the Administrative Agent. With respect to its Loans made or renewed by it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
Section 8.9    Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 15 Business Days’ notice to the Lenders and
Gannett. If the Administrative Agent shall resign as Administrative Agent under
this Agreement, then (a) so long as an Event of Default under Section 7.1(a),
7.1(e) or 7.1(f) with respect to Gannett shall not have occurred and be
continuing, Gannett shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall be subject to approval by the Required
Lenders (which approval shall not be unreasonably withheld, conditioned or
delayed) and (b) if an Event of Default under Section 7.1(a), 7.1(e) or 7.1(f)
with respect to Gannett shall have occurred and be continuing, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 15 Business Days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation

        

--------------------------------------------------------------------------------

59



shall nevertheless thereupon become effective and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.
Section 8.10    Syndication Agents and Issuing Lender. Notwithstanding any
provision to the contrary elsewhere in this Agreement, (i) the Syndication
Agents shall not have any duties or responsibilities hereunder or under the
other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or under any other Loan Document
or otherwise exist against the Syndication Agents and (ii) the Issuing Lender
shall be entitled to the benefits of Article VIII in its capacity as an Issuing
Lender.
Section 8.11    Joint Lead Arrangers The rights, privileges, protections,
immunities and benefits given to the Administrative Agent, including without
limitation its right to be indemnified, are extended to, and shall be
enforceable by each of J.P. Morgan Securities LLC and Citigroup Global Markets
Inc., solely in its capacity as a Joint Lead Arranger in connection with the
Amendment and Restatement, on an equivalent basis, as applicable, as the
Administrative Agent.
ARTICLE IX

Miscellaneous
Section 9.1    Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Documents may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of

        

--------------------------------------------------------------------------------

60



interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 9.1 or extend or increase the Commitment of any
Lender, in each case without the written consent of such Lender; (iii) reduce
any percentage specified in the definitions of Required Lenders or Majority
Facility Lenders, consent to the assignment or transfer by Gannett of any of its
rights and obligations under this Agreement and the other Loan Documents, in
each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Article VIII without the written consent of the
Administrative Agent and any other Agent affected thereby; (v) amend, modify or
waive any provision of Section 2.13(a) or (b) without the written consent of
each Lender directly affected thereby; or (vi) amend, modify or waive any
provision of Section 2.20 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding on Gannett, the other Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, Gannett, the other Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; but no such waiver shall extend to any subsequent
or other Default or Event of Default, or impair any right consequent thereon.
For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and Gannett (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof (collectively,
the “Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement with the Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.
Notwithstanding anything to the contrary contained in this Section 9.1, the
defined term “2018 Extended Termination Date” may be amended to a date beyond
August 5, 2018, with the consent of (i) each 2018 Extending Lender willing to
extend its Five-Year Commitments to such later date, (ii) the Administrative
Agent and (iii) the Issuing Lender.
Section 9.2    Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of Gannett, the Administrative Agent
or the Issuing Lender, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:


Gannett:
7950 Jones Branch Drive
McLean, VA 22107



        

--------------------------------------------------------------------------------

61



Attention: Vice President & Treasurer
Telecopy: 703-854-2047
Telephone: 703-854-6248


The Administrative Agent:
JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2
Newark, DE 19713
Attention: Dimple Patel
Phone: 302-634-4154
Fax: 302-634-3301


The Issuing Lender:
JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2
Newark, DE 19713
Attention: Dimple Patel
Phone: 302-634-4154
Fax: 302-634-3301


; provided that any notice, request or demand to or upon the Administrative
Agent, the Issuing Lender or the Lenders shall not be effective until received.
Section 9.3    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Section 9.4    Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
Section 9.5    Payment of Expenses and Taxes. (a) Gannett agrees (i) to pay or
reimburse the Administrative Agent for all its reasonable out‑of‑pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to
Gannett prior to the Amendment and Restatement Effective Date (in the case of
amounts to be paid on the Amendment and Restatement Effective Date) and from
time to time thereafter on a quarterly basis or such other

        

--------------------------------------------------------------------------------

62



periodic basis as the Administrative Agent shall deem appropriate, (ii) to pay
or reimburse each Lender and the Administrative Agent for all its reasonable
costs and expenses incurred in connection with the enforcement of any rights
under this Agreement, the other Loan Documents and any such other documents,
including the reasonable fees and disbursements of counsel to each Lender and of
counsel to the Administrative Agent, and (iii) to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers, directors,
employees, affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under this Agreement or any other Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that Gannett shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities have resulted from the gross negligence or willful
misconduct of such Indemnitee. All amounts due under this Section 9.5(a) shall
be payable not later than 10 days after written demand therefor.
(b)    Notwithstanding anything to the contrary in Section 9.5(a), (i) Gannett
shall have no such obligation for costs and expenses if Gannett prevails or
successfully defeats any enforcement or collection proceedings; and (ii) if, by
final adjudication in any proceeding not involving Gannett’s bankruptcy,
reorganization or insolvency, the Lenders receive less relief than claimed,
Gannett’s obligation for costs and expenses shall be limited proportionately to
the relief granted to the Lenders.
(c)    Gannett agrees to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement and any such other documents.
(d)    If Gannett is required to commence proceedings against any Lender to
enforce its Commitment, the Lender will pay Gannett’s reasonable costs and
expenses (including attorneys’ fees) if Gannett succeeds, or a share of such
reasonable costs and expenses proportionate to Gannett’s recovery if Gannett is
only partially successful.
(e)    The agreements in this Section 9.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
Section 9.6    Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of Gannett, the
Lenders, the Administrative Agent, the Issuing Lender, all future holders of the
Loans and Letters of Credit

        

--------------------------------------------------------------------------------

63



and their respective successors and assigns, except that Gannett may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of each Lender.
(b)    Any Lender other than any Conduit Lender may, without the consent of
Gannett or the Administrative Agent, in accordance with applicable law, at any
time sell to one or more banks, financial institutions or other entities (each,
a “Participant”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement, and Gannett, the Administrative
Agent and the Issuing Lender shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of this Agreement,
or any consent to any departure by Gannett therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Loans or any fees payable hereunder, or postpone the date of the final
maturity of the Loans, in each case to the extent subject to such participation.
Gannett agrees that if amounts outstanding under this Agreement and the Loans
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in Section
9.7(a) as fully as if it were a Lender hereunder. Gannett also agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.15(d) (it being understood that the documentation required under
Section 2.15(d) shall be delivered to the participating Lender)) with respect to
its participation in the Commitments and the Loans outstanding from time to time
as if it was a Lender; provided that, in the case of Section 2.15, such
Participant shall have complied with the requirements of said Section and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Gannett, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries

        

--------------------------------------------------------------------------------

64



in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(c)    Any Lender other than any Conduit Lender (an “Assignor”) may, in
accordance with applicable law, at any time and from time to time assign to any
Lender or, with the consent of Gannett, the Administrative Agent and the Issuing
Lender; provided, however, that no consent of the Issuing Lender shall be
required for an assignment of all or any portion of a Term Loan (which, in each
case, shall not be unreasonably withheld, delayed or conditioned; it being
understood that (i) the Administrative Agent and each Lender effecting an
assignment to any Person other than a Lender should notify Gannett as promptly
as possible of any request for assignment and Gannett, in turn, should promptly
consider such request for assignment; and (ii) Gannett's consent shall not be
considered to be unreasonably withheld, delayed or conditioned if Gannett
withholds, delays or conditions its consent because, among other factors, it is
concerned about a potential Assignee's capital adequacy, liquidity or ability to
perform its obligations under this Agreement), to any Lender Affiliate, an
additional bank, financial institution or other entity (an “Assignee”) all or
any part of its rights and obligations under this Agreement pursuant to an
Assignment and Acceptance, executed by such Assignee, such Assignor and any
other Person whose consent is required pursuant to this paragraph, and delivered
to the Administrative Agent for its acceptance and recording in the Register;
provided that, unless otherwise agreed by Gannett and the Administrative Agent,
no such assignment to an Assignee (other than any Lender or any Lender
Affiliate) shall be in an aggregate principal amount of less than $10,000,000,
in each case except in the case of an assignment of all of a Lender’s interests
under this Agreement. For purposes of the proviso contained in the preceding
sentence, the amount described therein shall be aggregated in respect of each
Lender and its Lender Affiliates, if any. Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Acceptance, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder with a Commitment and/or Loans as
set forth therein, and (y) the Assignor thereunder shall, to the extent provided
in such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto). Notwithstanding any provision of this Section 9.6,
the consent of Gannett shall not be required for any assignment that occurs when
an Event of Default shall have occurred and be continuing. Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of Gannett or the Administrative Agent any or all
of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this Section 9.6(c).
(d)    The Administrative Agent shall, on behalf of Gannett, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount
(and stated interest) of the Loans owing to, each

        

--------------------------------------------------------------------------------

65



Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and Gannett, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register as the owner of the Loans and any promissory notes evidencing the
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan, whether or not evidenced by a promissory note, shall be effective only
upon appropriate entries with respect thereto being made in the Register. Any
assignment or transfer of all or part of a Loan evidenced by a promissory note
shall be registered on the Register only upon surrender for registration of
assignment or transfer of the promissory note evidencing such Loan, accompanied
by a duly executed Assignment and Acceptance, and thereupon one or more new
promissory notes shall be issued to the designated Assignee.
(e)    Upon its receipt of an Assignment and Acceptance executed by an Assignor,
an Assignee and any other Person whose consent is required by Section 9.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable in the case of an Assignee which is a Lender Affiliate of the
relevant Assignor), the Administrative Agent shall (i) promptly accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register on the effective date determined pursuant thereto.
(f)    For avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this Section 9.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
secure obligations to a Federal Reserve Bank in accordance with applicable law;
provided that no such pledge or assignment shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(g)    Gannett, upon receipt of written notice from the relevant Lender, agrees
to issue a promissory note to any Lender requiring such a note to facilitate
transactions of the type described in paragraph (f) above.    
(h)    Each of Gannett, each Lender and the Administrative Agent hereby confirms
that it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender.
Section 9.7    Adjustments; Set‑off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefited Lender”) shall, at any time after the Loans
and other amounts payable hereunder shall immediately become due and payable
pursuant to Section 7.2, receive any payment of all or part of the obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set‑off, pursuant to events or proceedings of the nature
referred to in Section

        

--------------------------------------------------------------------------------

66



7.1(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to Gannett, any such
notice being expressly waived by Gannett to the extent permitted by applicable
law, upon any amount becoming due and payable by Gannett hereunder (whether at
the stated maturity, by acceleration or otherwise), to set off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Gannett, as the case may be. Each Lender agrees promptly to notify
Gannett and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
Section 9.8    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with Gannett and the Administrative Agent.
Section 9.9    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 9.10    Integration. This Agreement and the other Loan Documents
represent the entire agreement of Gannett, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
Section 9.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        

--------------------------------------------------------------------------------

67



Section 9.12    Submission To Jurisdiction; Waivers. Gannett hereby irrevocably
and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York located in the Borough of Manhattan, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Gannett at its address
set forth in Section 9.2 or at such other address of which the Administrative
Agent shall have been notified pursuant thereto; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law.
Section 9.13    Acknowledgements. Gannett hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Gannett arising out of or in connection with this
Agreement, and the relationship between Administrative Agent and Lenders, on one
hand, and Gannett, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among Gannett and the
Lenders.
Section 9.14    WAIVERS OF JURY TRIAL. GANNETT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
Section 9.15    Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
Gannett pursuant to this Agreement; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information (a)
to the Administrative Agent, any other Lender or any

        

--------------------------------------------------------------------------------

68



Lender Affiliate subject to this Section 9.15, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any hedge agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, provided that such Persons to whom disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential, (d) upon the request or demand of any
Governmental Authority or in response to any order of any court or other
Governmental Authority, upon prior written notice to Gannett to the extent
reasonably practicable, (e) to the extent required by any Requirement of Law
(other than as provided in clause (d) above) or in connection with any
litigation or similar proceeding, provided that Gannett shall be promptly
notified, to the extent reasonably practicable, prior to any such disclosure so
that Gannett may contest such disclosure or seek confidential treatment thereof,
(f) that has been publicly disclosed, (g) to any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (h) in
connection with the exercise of any remedy hereunder.
Section 9.16    USA PATRIOT Act. Each Lender hereby notifies Gannett that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Gannett, which information
includes the name and address of Gannett and other information that will allow
such Lender to identify Gannett in accordance with the Act.

        

--------------------------------------------------------------------------------

69





EXHIBIT D-1


FORM OF
NEW LENDER SUPPLEMENT


SUPPLEMENT, dated [__________], to the Amended and Restated Competitive Advance
and Revolving Credit Agreement (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), dated as of
August 5, 2013, among Gannett, the the Lenders party thereto from time to time,
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and other parties party thereto, is made by and between
Gannett, the Administrative Agent, and the Lender party hereto. Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.
W I T N E S S E T H:


WHEREAS, the Credit Agreement provides in Section 2.1(e) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of Gannett and the Administrative Agent (which consent shall
not be unreasonably withheld) in connection with a transaction described in
Section 2.21(d) thereof by executing and delivering to Gannett and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
WHEREAS, the undersigned now desires to become a party to the Credit Agreement;
NOW, THEREFORE, the undersigned hereby agrees as follows:
1.The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by Gannett and
the Administrative Agent, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with [an
Incremental Loan] [an Incremental Facility] of $____________________.
2.The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.1 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Non-U.S. Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance

        

--------------------------------------------------------------------------------




with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

70    
        

--------------------------------------------------------------------------------








3.The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:
__________________________________
__________________________________
__________________________________



        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.


[NAME OF LENDER]




By:______________________________
Name:    
Title:




Accepted this ____ day of ____________, 2013:


GANNETT CO., INC.




By:______________________________
Name:    
Title:



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:______________________________
Name:    
Title:









        

--------------------------------------------------------------------------------






EXHIBIT D-2
FORM OF
INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL TERM LOANS


To:    JPMorgan Chase Bank, N.A.,
as Administrative Agent under the Amended and Restated Credit Agreement referred
to below
Reference is made to the Amended and Restated Competitive Advance and Revolving
Credit Agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), dated as of August 5, 2013,
among Gannett, the Lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
other parties party thereto. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
This notice is an Incremental Facility Activation Notice referred to in Section
2.1(d) of the Credit Agreement and Gannett, and each Lender party hereto hereby
notify you that:
1.
Each Lender party hereto agrees to provide commitments and make Incremental
Loans under an Incremental Facility in the amount set forth under such Lender’s
name on the signature pages hereof under the caption “Incremental Facility
Amount”.

2.
The Facility to be [created][increased] is a [term loan facility][revolving
credit facility][Term Facility][Five-Year Facility].

3.
The Incremental Facility Closing Date is [●] 201[_].    .

4.
The aggregate principal amount of Incremental Facility contemplated hereby is
$[________].

5.
[The Incremental Facility of each Lender party hereto shall mature in [___]
consecutive installments, commencing on [●] 201[_], each of which shall be in an
amount equal to (i) the percentage which the principal amount of such Lender’s
Incremental Facility made on the Incremental Facility Closing Date constitutes
of the aggregate principal amount of Incremental Facility made on the Increased
Facility Closing Date multiplied by (ii) the amount set forth below opposite
such installment:

Installment                    Principal Amount
[Insert installment dates and amounts]]
6.
[The Incremental Facility Maturity Date for the Incremental Facility
contemplated hereby is [●] 201[_].]

[7.
The Applicable Margin for the Incremental Facility contemplated hereby is [___]%
per annum in the case of Eurocurrency Loans and [__]% per annum in the case of
ABR Loans. [INSERT GRID IF APPLICABLE]]


        

--------------------------------------------------------------------------------






8.
The agreement of each Lender party hereto to make available an Incremental
Facility on the Increased Facility Closing Date is subject to the satisfaction
of the following conditions precedent:

(a)
The Administrative Agent shall have received this notice, executed and delivered
by Gannett and each Lender party hereto.

(b)
In the case of Incremental Loans that are an increase of an existing Facility,
such Incremental Loans shall have the same terms as the existing Loans under
such Facility in all respects.

(c)
Other than amortization, pricing, fees and the maturity date, each new
Incremental Facility (x) shall rank pari passu with the Term Facility and the
Five-Year Facility, as applicable, in right of payment, (y) shall have the same
terms as the Term Facility or the Five-Year Facility, as applicable, or such
terms as are reasonably satisfactory to the Administrative Agent and Gannett,
and (z) except as set forth above, shall be treated substantially the same as
the existing Term Facility or the Five-Year Facility, as applicable (in each
case, including with respect to mandatory and voluntary prepayments)

(d)
After giving effect to the making of the Incremental Facility contemplated
hereby on the Increased Facility Closing Date, (i) each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date, except for representations and warranties made as of a
specific earlier date that shall be true and correct in all material respects as
of such date, and (ii) no Default or Event of Default shall have occurred and be
continuing.

[Signature page follows]



        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of [●], 2013.




GANNETT CO., INC.


By:______________________________
Name:    
Title:






[●],
as Lender under the Incremental Facility


By:______________________________
Name:    
Title:


Incremental Facility Amount
$[________________]






CONSENTED TO: JPMorgan Chase Bank, N.A., as Administrative Agent


By:______________________________
Name:    
Title:







        